Exhibit 10.24

TENANT: ADICET BIO, INC.

LEASE

TABLE OF CONTENTS

 

ARTICLE                                   
                                         
                                                      TITLE    PAGE  

1 - Premises and Term

     1  

2 - Rent

     4  

3 - Landlord’s Work - Tenant’s Work

     7  

4 - Streets

     10  

5 - Utility Services

     10  

6 - Assignment - Change of Ownership

     10  

7 - Tenant’s Additional Agreements

     13  

8 - Use of Premises

     16  

9 - Indemnity and Public Liability Insurance

     17  

10 - Fire Insurance and Casualty

     18  

11 - Repair

     21  

12 - Fixtures & Alterations

     23  

13 - Remedies

     24  

14 - Bankruptcy

     26  

15 - Surrender of Premises

     26  

16 - Eminent Domain

     27  

17 - Real Property Taxes

     28  

18 - Parking and Accommodation Areas

     29  

19 - Miscellaneous

     32  

9/30/2015

 

- 1 -



--------------------------------------------------------------------------------

BUSINESS PARK LEASE

THIS LEASE is made this 30th day of September 2015, between DAVID D. BOHANNON
ORGANIZATION, a California corporation, herein referred to as “Landlord,” and
ADICET BIO, INC., a Delaware corporation, herein referred to as “Tenant”.

WITNESSETH:

ARTICLE 1 - Premises and Term

Section 1.1.    Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the demised premises consisting of the building located at 200
Constitution Drive in Menlo Park, California, as described in Exhibit “A” and
located substantially as shown on Exhibit “B” attached hereto, upon and subject
to the terms and provisions of this Lease for a demised term of seventy-four
(74) months (plus any partial period prior to the commencement of the first full
calendar month). Landlord shall deliver possession of the demised premises to
Tenant upon execution and delivery of this Lease by the parties and Tenant shall
commence the construction of the Tenant Improvements described in Section 3.2
promptly thereafter. The demised term and commencement of rent shall occur (the
“Commencement Date”) on the earlier of (i) February 1, 2016, or (ii) the date
Tenant’s Work has been substantially completed and Tenant’s business operations
within the demised premises commence, and the demised term shall end on the last
day of the seventy-fourth (74th) full calendar month (exclusive of any partial
period prior to the commencement of the first full calendar month) after such
commencement.

Upon execution and delivery of this Lease, Tenant shall have the right to access
the demised premises for the purposes of performing the Tenant Improvements
described in Section 3.2 and installing Tenant’s fixtures and equipment prior to
the commencement of the demised term hereof, provided that Tenant does not
unreasonably interfere with or delay Landlord’s work in the building or demised
premises. Landlord agrees to use reasonable efforts to not unreasonably
interfere with or delay Tenant’s Work in the demised premises. From and after
the date Tenant first accesses any portion of the demised premises, all of the
provisions of this Lease shall be applicable to said portion notwithstanding
that the demised term has not yet commenced. Specifically, but without
limitation, Tenant’s obligations with respect to insurance and indemnities shall
be operable as of the date Tenant accesses any portion of the demised premises
or building, and Tenant shall provide certificates of insurance for the
insurance required of Tenant pursuant to Articles 9 and 10 of this Lease prior
to accessing any portion thereof. Tenant shall not pay rent during such early
access period; however, notwithstanding any other provision of this Lease to the
contrary, Tenant shall pay for all utilities used by Tenant in the demised
premises from and after the date Tenant first accesses any portion of the
demised premises and throughout the entire demised term. Tenant shall indemnify
Landlord against any and all claims arising out of Tenant’s access therein
and/or construction work or other activity in the demised premises or building.

 

1



--------------------------------------------------------------------------------

Section 1.2.    Landlord hereby notifies Tenant that neither the demised
premises nor any portions of the building or Parking and Accommodation Areas
have undergone inspection by a California Certified Access Specialist to
determine if the demised premises, building or Parking and Accommodation Areas
meet applicable accessibility standards with regard to the Americans With
Disabilities Act (ADA). Landlord makes no warranty as to compliance with
applicable codes, ordinances and laws, including the ADA, with respect to any
improvements in the demised premises existing on the date Tenant first accesses
the demised premises.

Section 1.3.    Subject to Landlord’s termination right in subparagraph (g) of
this Section 1.3 below, provided this Lease is in full force and effect and
Tenant is not, at the time of giving the notice described below or at any time
thereafter until commencement of the option term, in default beyond applicable
notice and cure periods under any of the terms, conditions and covenants of this
Lease, and subject to the terms and conditions set forth herein, Tenant shall be
granted the option to extend the term of this Lease for one (1) consecutive
period of five (5) years (the “option term”) as provided below:

A.    Tenant shall notify Landlord in writing of Tenant’s exercise of the option
to extend the Lease not less than nine (9), nor more than twelve (12), full
calendar months prior to the expiration of the initial term;

B.    The option term will commence on the day after the expiration of the
initial term and shall terminate five (5) years later;

C.    There shall be no further option to extend, there shall be no Landlord
inducement, and Landlord shall not be required to perform any improvements in
the demised premises or the building (other than items such as maintenance or
restoration after a casualty as required under this Lease) prior to or during
the option term;

D.    The option to extend can be exercised only by Adicet Bio, Inc. or any
Permitted Transferee (defined below) for its sole use of the demised premises
and may not be transferred or assigned to any sublessee, assignee or other party
other than a Permitted Transferee, nor may this option be exercised by Adicet
Bio, Inc. for the use of the demised premises by any sublessee, assignee or
party other than Adicet Bio, Inc. and any Permitted Transferee;

E.    The then current payments for additional rent shall continue to be
adjusted during the option term pursuant to the provisions of this Lease;

F.    The base rent as described hereinbelow for each year of the option term
shall (subject to the provisions hereof) equal the Fair Market Rental Value
(hereinafter defined). “Fair Market Rental Value” shall mean the market rent,
including annual increases (if any), being charged on the first day of the
option term for similar space in buildings of comparable quality as the building
on the demised premises which are located in similar areas of the Cities of
Menlo Park, Palo Alto and Redwood City. In determining the Fair Market Rental
Value comparable transactions shall be considered, including without limitation,
length of lease term, landlord and tenant inducements and

 

2



--------------------------------------------------------------------------------

rent increases, if and to the extent then a part of market conditions. The rent
on comparable leases shall be adjusted to reflect the value or cost of such
inducements since neither Landlord nor Tenant shall have any obligation to pay
or perform any such inducements (except for rent increases if applicable). For
purposes of the determination of Fair Market Rental Value it shall be assumed
the Landlord and Tenant are each ready, willing and able to enter into such a
lease but are under no compulsion to do so.

Within twenty (20) calendar days after Tenant’s written notice of exercise,
Tenant shall advise Landlord of its estimate of the Fair Market Rental Value for
the demised premises. Landlord, within twenty (20) calendar days thereafter,
shall advise Tenant in writing of its estimate of the Fair Market Rental Value.
During the next twenty (20) calendar days the parties shall meet and confer for
the purpose of agreeing upon Fair Market Rental Value. If the parties are then
unable to agree, then the Fair Market Rental Value shall be determined by an
appraisal as herein set forth and the Fair Market Rental Value as so determined
shall be binding upon Landlord and Tenant. Within ninety (90) calendar days
after the Tenant’s notice of exercise, Landlord and Tenant shall each appoint an
appraiser and notify the other party in writing of its choice. Thereupon, the
two appraisers so elected shall elect a third appraiser within thirty
(30) calendar days of their appointment, unless during such period the two
appraisers shall have agreed upon a Fair Market Rental Value, or have reconciled
their appraisals to within ten percent (10%) of each other in which event the
average of the two appraisals will be the Fair Market Rental Value, in which
case their determination shall be final and binding. If the two appraisers shall
be unable to agree upon a third appraiser, then the Landlord and Tenant shall
immediately request the Presiding Judge of the San Mateo County Superior Court
to make such selection. The three appraisers shall meet and confer for a period
not to exceed sixty (60) calendar days and the determination of Fair Market
Rental Value by a majority of the three shall be final and binding. In the event
that a majority cannot agree, then the third (neutral) appraiser shall direct
each of the party appraisers to review their appraisals for a period of seven
(7) calendar days and return to a meeting of the three appraisers within five
(5) calendar days thereafter with each respective party appraiser having
indicated their final appraisal of Fair Market Rental Value in a sealed envelope
and signed by that appraiser. The third appraiser will do the same. The
envelopes will be opened in the presence of the three appraisers and the Fair
Market Rental Value of the party appraiser which is closest to the Fair Market
Rental Value of the third appraiser will be the final Fair Market Rental Value
and binding on the parties. Each party shall bear the cost of the appraiser
selected by it and the cost of the third appraiser shall be shared equally
(including all costs associated with an appointment by the Superior Court of San
Mateo, if applicable, regardless of which party filed the application). To be
appointed as an appraiser the person so appointed shall hold the professional
designation of MAI awarded by the American Institute of Real Estate Appraisers
or such designation as may then be the preeminent professional designation, hold
any licenses which may then be required by law, and have at least five (5) years
current experience appraising commercial/light industrial properties in San
Mateo County. The third (neutral) appraiser shall not have had any personal,
social or business relationship with either party or any of its personnel during
the preceding five (5) years.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, in no event shall the base rent
for each year of the option term be reduced below the base rent payable by
Tenant for the last year (or partial year) of the initial demised term.

When the base rent for the option term is determined pursuant to the above
provisions, the parties shall promptly execute an amendment to this Lease
stating the base rent to be paid during the option term. In the event Tenant has
retained the services of a real estate broker to represent Tenant during the
negotiations of the option term, it is expressly understood that Landlord shall
have no obligation for the payment of all or any part of a real estate
commission or other brokerage fee to Tenant’s real estate broker in connection
therewith. Tenant shall be solely responsible for the payments of fees for
services rendered to Tenant by such broker in connection with the option term.

G.    Notwithstanding the foregoing, Landlord shall have the unilateral right to
terminate this Lease at any time during the option term, or effective on the
last day of the initial demised term of this Lease, by delivering to Tenant not
less than twelve (12) months’ prior written notice if Landlord determines that
it will require the demised premises for redevelopment or related purposes. For
the avoidance of doubt, Landlord’s right to terminate this Lease in accordance
with the provisions of this subparagraph (g) shall not be for purposes of
leasing the demised premises in its existing configuration to a third party.

ARTICLE 2 - Rent

Section 2.1.    Tenant covenants and agrees to pay to Landlord without set-off,
recoupment, deduction or demand of any nature whatsoever, base rent for each
year during the demised term as follows: for the first (1st) through the sixth
(6th) full calendar months during the demised term the amount of Twenty Five
Thousand One Hundred Sixty and 40/100 Dollars ($25,160.40) per month; for the
seventh (7th) through twelfth (12th) full calendar months during the demised
term the amount of Forty Three Thousand Three Hundred Eighty Dollars
($43,380.00) per month; for the thirteenth (13th) through twenty fourth (24th)
full calendar months during the demised term the amount of Five Hundred Thirty
Six Thousand One Hundred Seventy Six and 80/100 Dollars ($536,176.80) per annum,
payable in twelve (12) equal monthly installments of Forty Four Thousand Six
Hundred Eighty One and 40/100 Dollars ($44,681.40); for the twenty fifth (25th)
through thirty sixth (36th) full calendar months during the demised term the
amount of Five Hundred Fifty Two Thousand Two Hundred Sixty Two and 10/100
Dollars ($552,262.10) per annum, payable in twelve (12) equal monthly
installments of Forty Six Thousand Twenty One and 84/100 Dollars ($46,021.84);
for the thirty seventh (37th) through forty eighth (48th) full calendar months
during the demised term the amount of Five Hundred Sixty Eight Thousand Eight
Hundred Twenty Nine and 96/100 Dollars ($568,829.96) per annum, payable in
twelve (12) equal monthly installments of Forty Seven Thousand Four Hundred Two
and 50/100 Dollars ($47,402.50); for the forty ninth (49th) through sixtieth
(60th) full calendar months during the demised term the amount of Five Hundred
Eighty Five Thousand Eight Hundred Ninety Four and 86/100 Dollars ($585,894.86)
per annum, payable in twelve (12) equal monthly installments of Forty Eight
Thousand Eight Hundred Twenty Four and 57/100 Dollars ($48,824.57); for the
sixty first (61st) through seventy

 

4



--------------------------------------------------------------------------------

second (72nd) full calendar months during the demised term the amount of Six
Hundred Three Thousand Four Hundred Seventy One and 71/100 Dollars ($603,471.71)
per annum, payable in twelve (12) equal monthly installments of Fifty Thousand
Two Hundred Eighty Nine Thousand and 31/100 Dollars ($50,289.31); and for the
seventy third (73rd) and seventy fourth (74th) full calendar months during the
demised term the amount of Fifty One Thousand Seven Hundred Ninety Seven and
99/100 Dollars ($51,797.99) per month. Base rent shall be paid monthly in
advance on the first (1st) day of each calendar month.

Section 2.2.    For the purpose of this Lease, a year shall be twelve
(12) calendar months, commencing with the first day of the first full calendar
month of the demised term and the succeeding anniversaries thereof. For any
period prior to the commencement of the first year or subsequent to the end of
the last year of the demised term, rent shall be prorated on the basis of the
rental rate then payable.

Section 2.3.    All sums payable and all statements deliverable to Landlord by
Tenant under this Lease shall be paid and delivered at Sixty 31st Avenue, San
Mateo, California 94403-3404, or at such other place as Landlord may from time
to time direct by notice to Tenant and all such sums shall be paid in lawful
money of the United States.

Section 2.4.    Upon execution of this Lease, Tenant shall pay to the Landlord
the following:

A.    Twenty Five Thousand One Hundred Sixty and 40/100 Dollars ($25,160.40)
which shall be applied by Landlord to the first base rent to become due and
payable under this Lease, and

B.    Two Hundred Fifty Thousand Dollars ($250,000.00) which shall be held as a
Security Deposit pursuant to the terms of Section 19.9.

In lieu of a cash Security Deposit, Tenant shall have the right to provide
Landlord with an unconditional, clean, irrevocable, standby letter of credit
(the “Letter of Credit”) payable on sight with the bearer’s draft in the amount
of Two Hundred Fifty Thousand Dollars ($250,000.00) issued by and drawn on an
institution acceptable to Landlord (the “Issuing Bank”) which shall be held by
Landlord as a Security Deposit pursuant to the terms of Section 19.9. Landlord
hereby approves Silicon Valley Bank as the Issuing Bank. Tenant shall provide
Landlord with a draft letter of credit in advance for Landlord’s approval and
the Letter of Credit shall be substantially in form attached hereto as Exhibit
“L”. The Letter of Credit shall permit partial drawings and shall state that it
shall be payable against sight drafts presented by Landlord, accompanied by
Landlord’s statement that either (i) a default beyond any applicable notice and
cure periods exists under the Lease, or (ii) the Letter of Credit is scheduled
to expire within thirty (30) days of the date of Landlord’s statement and
Landlord has not received a replacement Letter of Credit, or (iii) Tenant has
been declared bankrupt, and that said drawing is in accordance with the terms
and conditions of the Lease; no other document or certification from Landlord
shall be required to negotiate the Letter of Credit. Landlord may designate any
bank as Landlord’s advising bank for collection purposes and any sight drafts
for the

 

5



--------------------------------------------------------------------------------

collection of the Letter of Credit may be presented by the advising bank on
Landlord’s behalf. The Letter of Credit shall be for an initial term of at least
one (1) year and shall be acceptable to Landlord in both form and substance. The
Letter of Credit shall be automatically renewed, without amendment, for
continuing consecutive one (1) year (or longer) periods unless, at least thirty
(30) days prior to any such date of expiration, the issuer gives written notice
to Landlord that the Letter of Credit will not be renewed, in which case, if
Tenant does not provide a replacement letter of credit that complies with the
terms hereof at least thirty (30) days prior to such expiration date, Landlord
shall be able to draw the full amount of the Letter of Credit. The Letter of
Credit shall not expire until the date which is at least ninety (90) days after
the scheduled expiration date of the Lease, subject to the provisions of
Section 19.9.

Upon a default beyond any applicable notice and cure period by Tenant under the
Lease, Landlord shall be entitled to draw against the Letter of Credit in the
amount of the delinquent base rent or additional rent or any other expense, loss
or damage that Landlord may suffer because of Tenant’s default. Upon Tenant’s
bankruptcy, Landlord shall be entitled to draw against the entire amount of the
Letter of Credit and any excess amounts shall be held by Landlord as collateral
for Lease obligations. Landlord shall not be required to exhaust its remedies
against Tenant before having recourse to the Letter of Credit or to any other
form of collateral held by Landlord or to any other remedy available to Landlord
at law or in equity.

The beneficiary designation in the Letter of Credit shall include Landlord and
Landlord’s “successors and/or assigns as their interests may appear” and the
Letter of Credit shall be assignable and shall include the Issuing Bank’s
acknowledgment and agreement that the Letter of Credit is assignable by Landlord
and that, in such event, the Issuing Bank agrees to treat the assignee as a
beneficiary thereunder, entitling such assignee to the same rights afforded to
Landlord, as beneficiary thereunder.

Section 2.5.    In addition to base rent under Section 2.1, all other payments
to be made under this Lease by Tenant to Landlord shall be deemed to be and
shall become additional rent hereunder, whether or not the same to be designated
as such, and shall be included in the term “rent” wherever used in this Lease;
and, unless another time shall be expressly provided for the payment thereof,
all rent and additional rent shall be due and payable together with the next
succeeding installment of base rent; and Landlord shall have the same remedies
for failure to pay the same as for a nonpayment of base rent.

Section 2.6.    Any amount due from Tenant to Landlord that is not paid when due
shall bear interest at the lesser of ten percent (10%) per annum or the highest
rate then permitted to be charged on late payments under leases under California
law; provided, however, the payment of any such interest shall not excuse or
cure the default upon which such interest accrued. Tenant acknowledges and
agrees that payment of such interest on late payments is reasonable compensation
to Landlord for the additional costs incurred by Landlord caused by such late
payment, including, but not limited to, collection and administration expenses
and the loss of the use of the money that was late in payment.

 

6



--------------------------------------------------------------------------------

ARTICLE 3 - Landlord’s Work - Tenant’s Work

Section 3.1.

A.    Tenant accepts the demised premises in a so-called “as-is” condition and
agrees that, except for the work described in Section 3.1.B and Section 3.1.C,
Landlord shall not be required to perform any work whatsoever therein. In the
event the Tenant Improvements require demolition of any existing improvements
within the demised premises, Tenant agrees to undertake same at Tenant’s sole
cost and expense as a portion of Tenant’s work.

B.    Landlord shall replace the heating and air conditioning (HVAC) units
described in Exhibit “C-1” hereto and repair the remaining HVAC units which are
necessary for Tenant’s use and occupancy of the demised premises to good working
condition within ninety (90) days of the later of (i) the date Landlord has
approved Tenant’s plans and specifications for the Tenant Improvements described
in Section 3.2 below which plans shall include Tenant’s HVAC requirements, or
(ii) the date this Lease has been fully executed and delivered by the parties.
In addition, as of the commencement of the demised term hereof the existing
electrical, lighting and plumbing systems serving the demised premises shall be
in good working order. In the event Tenant provides written notice to Landlord
of the need for maintenance or repair of the roof or any building systems or any
HVAC units, electrical or plumbing items within ninety (90) days after
commencement of the demised term hereof, Landlord shall, at Landlord’s sole
expense (provided the need for such maintenance and repairs was not caused by
Tenant), perform any such maintenance and repairs. After the end of such 90-day
period, any maintenance, repair or replacement thereof shall be performed by
Landlord, and the costs reimbursed by Tenant, pursuant to the provisions of
Section 11.3 hereof, subject to Section 18.3. If, as a direct result of
Landlord’s failure to perform the work in accordance with the provisions of
Section 3.1.B and Section 3.1.C, Tenant is delayed in completing the Tenant
Improvement work in the demised premises beyond the Commencement Date described
in Section 1.1 such that Tenant cannot operate its business therein, then the
Commencement Date shall be delayed by one (1) day for each one (1) day of delay,
if any, caused thereby.

C.    Landlord shall, at Landlord’s expense, perform any improvements required
to make the exterior of the demised premises and the Parking and Accommodation
Areas comply with the Americans with Disabilities Act (“ADA”) which are
identified by the applicable governmental authorities as a condition of issuance
of the building permits for the Tenant Improvements to be constructed by Tenant
pursuant to Section 3.2. Tenant shall, at Tenant’s expense, perform any
improvements required to make the demised premises comply with the ADA which are
identified by the applicable governmental authorities as a condition of issuance
of the building permits for the Tenant Improvements to be constructed by Tenant
pursuant to Section 3.2. After completion of the Tenant Improvements and
commencement of the demised term hereof, the responsibility for compliance with
the ADA shall be as set forth in Section 7.5.

 

7



--------------------------------------------------------------------------------

Section 3.2.    Tenant shall provide certain interior improvements in the
demised premises that Tenant desires to construct in accordance with detailed
plans and specifications therefor which shall include full construction drawings
including without limitation architectural, structural, mechanical, plumbing and
electrical drawings (herein, “plans and specifications”) which must be approved,
in writing, by Landlord before work is commenced (collectively, the “Tenant
Improvements”) and which plans and specifications, once approved, shall become
Exhibit “C” hereto. Landlord acknowledges that Tenant may construct the Tenant
Improvements in phases within twenty-four (24) months after Tenant first
accesses the demised premises. All such Tenant Improvements shall be made at the
sole cost of Tenant in accordance with Exhibit “C” hereto.

Landlord and Tenant hereby approve the preliminary plan for the Tenant
Improvements shown on Exhibit “E” hereto; provided, however, that Landlord’s
approval of the preliminary plan does not supersede or waive Tenant’s obligation
to provide Landlord with the detailed plans and specifications for the Tenant
Improvements nor does Landlord’s approval of the preliminary plan supersede or
waive Landlord’s right to review and approve the plans and specifications for
the Tenant Improvements in accordance with the provisions hereof. Subject to
Landlord’s approval of the plans and specifications and subject to the
provisions of Section 12.2 with regard to wiring, Landlord agrees that the
improvements shown on Exhibit “E” may be surrendered at the expiration or sooner
termination of the demised term of the Lease.

The Tenant Improvements will be constructed in accordance with the plans and
specifications therefor to be prepared by a reputable licensed architect, under
Tenant’s direction, which architect shall be approved by Landlord (the
“Architect”), which approval shall not be unreasonably withheld, conditioned, or
delayed. Landlord hereby approves DGA as an acceptable architect. Following
approval of the plans and specifications, Tenant shall apply for all requisite
building permits and approvals for construction of the Tenant Improvements.
Following issuance of building permits, Tenant shall cause the Tenant
Improvements to be constructed by a reputable general contractor licensed to do
business in the State of California which contractor shall be approved by
Landlord (the “General Contractor”) (which approval shall not be unreasonably
withheld, conditioned, or delayed) and diligently prosecuted to completion in a
good and workmanlike manner in accordance with the approved plans and
specifications. Tenant shall have the right to make changes to the plans and
specifications from time to time provided such changes are approved in advance
in writing by Landlord, which approval shall not be unreasonably withheld,
conditioned, or delayed. Landlord hereby approves MAI and CP Construction as
acceptable General Contractors.

Landlord shall have the right to monitor the construction of the Tenant
Improvements for conformance with the plans and specifications. Any deviations
from the plans and specifications reported by Landlord to Tenant shall be
corrected promptly. Tenant agrees to hold, or cause the General Contractor to
hold, on site periodic construction meetings at a time made known to Landlord’s
representative who shall have the right to attend such meetings for the purpose
of monitoring the progress of the construction. Landlord’s representative shall
also have access to the demised premises at all times during construction for
the purpose of inspecting the work in progress.

 

8



--------------------------------------------------------------------------------

In connection with Tenant’s Work in the demised premises, including the Tenant
Improvements, Tenant and its General Contractor agree to abide by the provisions
of the Insurance Requirements, attached hereto as Exhibit “D” and made a part
hereof. In addition, Tenant shall, during the course of Tenant’s Work, including
the Tenant Improvements, obtain and maintain, at its expense, builders’ risk
insurance for the amount of the completed value thereof on all-risk form, and
flood insurance, insuring the interests of Tenant, Landlord, and any contractors
and subcontractors.

Within ten (10) days following Tenant’s completion thereof, Tenant shall furnish
Landlord with a complete set of the final “For Construction” plans therefor in
AutoCAD format, including all x-refs, fonts and plot files.

Notwithstanding anything to the contrary herein, Tenant shall not be required to
perform any Tenant Improvements and Tenant shall be entitled to reduce or
eliminate the scope of the Tenant Improvements in its discretion, subject to
compliance with applicable laws and Landlord’s approval of any revisions to the
plans and specifications for such changes.

If Tenant finds that there was any Hazardous Material in the demised premises at
the time of delivery of possession thereof to Tenant (and Tenant, its employees,
agents, contractors and invitees were not responsible for bringing the same onto
the demised premises), or if any seismic upgrades are required to the demised
premises which are not required or triggered by the specific nature of
(i) Tenant’s use of the demised premises or (ii) Tenant’s work (including the
Tenant Improvements) or alterations (as opposed to seismic upgrades required for
any general construction in the demised premises), or Tenant’s negligent acts or
omissions or those of its employees, contractors, agents, invitees or servants,
Tenant shall immediately notify Landlord in writing and it will be Landlord’s
responsibility to perform whatever work is required by law to remove or render
harmless such Hazardous Materials or perform such upgrades, any and all such
work to be performed in a manner and by a procedure meeting the requirements of
applicable federal, state and local laws, ordinances and regulations at no cost
to Tenant. In the event of the presence of Hazardous Materials in the demised
premises or if seismic upgrades are required, Landlord may by notice to Tenant
(which may be verbal) require that Tenant immediately stop performing the Tenant
Improvement work in the demised premises. If Tenant, in its reasonable business
judgment or by notice from Landlord, is required to stop performing the Tenant
Improvement work in the demised premises as a direct result of the presence of
Hazardous Materials or requirement of such upgrades, and provided this Lease has
not terminated pursuant to the provisions hereof, then the Commencement Date
shall be delayed by one (1) day for each one (1) day of delay, if any, caused by
Landlord’s Hazardous Materials removal work or such upgrade work.
Notwithstanding anything contained in this Lease to the contrary, in the event
the work required to remove or render harmless any Hazardous Materials and/or
perform any seismic upgrade is estimated by Landlord to cost, in the aggregate,
One Hundred Fifty Thousand Dollars ($150,000.00) or more, then Landlord shall
have the right to either (a) terminate this Lease by written notice to Tenant,
in which case Landlord shall reimburse Tenant for the following reasonable and
actual out-of-pocket costs (up to the maximum amount of Ten Thousand Dollars
[$10,000.00]): (i) attorneys’ fees incurred by

 

9



--------------------------------------------------------------------------------

Tenant in negotiating this Lease, and (ii) costs incurred by Tenant for
designing and constructing the Tenant Improvements prior to the date Landlord
required Tenant to stop work in the demised premises or the date Tenant actually
stopped work if earlier, LESS the amount of the Inducement or any portion
thereof which has been paid by Landlord to Tenant in accordance with
Section 19.21 of this Lease, and such amount shall be payable within thirty
(30) days after Tenant provides Landlord with all of the appropriate
documentation to support and substantiate such costs, or (b) perform the work.
In the event Landlord terminates this Lease, Landlord shall have no obligation
to provide Tenant with the Inducement described in Section 19.21 or any portion
thereof. Notwithstanding the foregoing, Landlord may not exercise option (a) in
this paragraph if Tenant agrees, by written notice to Landlord within five
(5) days after Landlord’s written termination notice, to pay for such Hazardous
Materials or seismic upgrade costs in excess of One Hundred Fifty Thousand
Dollars ($150,000.00).

Section 3.3.    Any additional work to be performed during the demised term
hereof shall be performed at the sole cost of Tenant in accordance with detailed
plans and specifications therefor which must be approved, in writing, by
Landlord or Landlord’s Architect before work is commenced and otherwise pursuant
to the provisions of Section 3.2 above.

ARTICLE 4 - Streets

Section 4.1.    Tenant agrees to use reasonable efforts to require employees,
and to direct customers and other persons visiting Tenant, to park in the
parking area provided in the Parking and Accommodation Areas and to allow
Landlord to post the streets for no parking.

ARTICLE 5 - Utility Services

Section 5.1.    Landlord has at its own cost and expense secured the
installation of water, gas, sanitary sewers and electrical services to the
demised premises and made all necessary connections thereof to the building.
Tenant shall pay all meter or service charges made by public utilities companies
and shall pay for the water, gas and/or electricity used on the demised premises
and sewer use fees and charges whether ad valorum or not and any so called
“sewer connection charges” based on increased wastewater discharge from the
demised premises exclusively. Tenant shall maintain such connections of
utilities to the demised premises and the building.

Section 5.2.    Landlord shall not be liable to Tenant for the failure of any
utility services.

ARTICLE 6 - Assignment - Change of Ownership

Section 6.1.

A.    Except as otherwise provided herein, Tenant shall not, by operation of law
or otherwise, transfer, assign, sublet, enter into license or concession
agreements, mortgage or hypothecate this Lease or the Tenant’s interest in and
to the demised

 

10



--------------------------------------------------------------------------------

premises without first procuring the written consent of Landlord. Any attempted
transfer, assignment, subletting, license or concession agreement, mortgage or
hypothecation without Landlord’s written consent shall be void and confer no
rights upon any third person. Landlord’s consent to a proposed assignment or
sublease shall not be unreasonably withheld, conditioned or delayed provided
that the proposed assignee or sublessee shall have: (i) a net worth, at the time
of the assignment or sublease, determined in accordance with good accounting
principles, sufficient to perform its obligations under this Lease and the
applicable transfer as determined by Landlord in Landlord’s sole but reasonable
judgment, and (ii) a good reputation in the business community; provided further
that Tenant shall give Landlord not less than thirty (30) days’ prior notice
prior to the effective date of any such assignment or sublease, and Landlord
shall have the option to terminate this Lease with respect to the space to be
assigned or a sublease of all or substantially all of the demised premises for
all or substantially all of the remaining Lease term (in each case, except with
respect to a Permitted Transferee) by notice to Tenant given within thirty
(30) days of Landlord’s receipt of Tenant’s notice. Nothing herein contained
shall relieve Tenant from its covenants and obligations for the demised term.
Tenant agrees to reimburse Landlord for Landlord’s reasonable outside attorneys’
fees incurred in conjunction with the processing and documentation of any such
requested transfer, assignment, subletting, licensing or concession agreement,
mortgage or hypothecation of this Lease or Tenant’s interest in and to the
demised premises, not to exceed $1,000.00 per request. If Landlord consents to
any assignment or sublease pursuant to this Article, Tenant shall pay Landlord,
as additional rent:

(a)    in the case of each and every assignment (except with respect to a
Permitted Transferee), an amount equal to one-half (1/2) of all monies,
property, and other consideration of every kind whatsoever paid or payable to
Tenant by the assignee for such assignment and for all property of Tenant
transferred to the assignee as part of the transaction (including, but not
limited to, fixtures, other leasehold improvements, furniture, equipment, and
furnishings), less the Transfer Costs, as defined below (with reference to an
assignment rather than a sublease); and

(b)    in the case of each and every sublease (except with respect to a
Permitted Transferee), one-half (1/2) of the amount by which all rent, and/or
other monies, property, and consideration of every kind whatsoever paid or
payable to Tenant by the subtenant under the sublease exceeds the sum of:

(i)    all base rent and additional rent under this Lease accruing during the
term of the sublease in respect of the subleased space (as reasonably determined
by Landlord, taking into account the useable area of the premises demised under
the sublease); plus

(ii)    attorney’s fees up to $2,500.00 actually paid by Tenant to an
independent outside attorney and commissions actually paid by Tenant in
connection with the sublease to an independent third party licensed real estate
broker; plus

 

11



--------------------------------------------------------------------------------

(iii)    the actual cost of leasehold improvements undertaken by Tenant (subject
to Landlord’s prior written consent) solely to prepare the sublease space for
the subtenant, amortized over the period of the term of the sublease, commencing
with the date on which the sublease commences (the foregoing clauses (ii) and
(iii) are herein collectively referred to as the “Transfer Costs”).

B.    Each transfer, assignment, subletting, license, concession agreement,
mortgage and hypothecation to which there has been consent or for which no
consent is required (other than to a Permitted Transferee where the Tenant is
the surviving entity) shall be by an instrument in writing in form satisfactory
to Landlord, and shall be executed by the transferor, assignor, sublessor,
licensor, concessionaire, hypothecator or mortgagor and the transferee,
assignee, sublessee, licensee, concessionaire or mortgagee in each instance, as
the case may be; and each transferee, assignee, sublessee, licensee,
concessionaire or mortgagee shall agree in writing for the benefit of Landlord
herein to assume, to be bound by, and to perform the applicable terms, covenants
and conditions of this Lease to be done, kept and performed by Tenant, including
the payment of all applicable amounts due or to become due under this Lease
directly to Landlord. One (1) executed copy of such written instrument shall be
delivered to Landlord. Failure to first obtain in writing Landlord’s consent or
failure to comply with the provisions of this Article shall operate to prevent
any such transfer, assignment, subletting, license, concession agreement,
mortgage, or hypothecation from becoming effective.

C.    If Tenant hereunder is a corporation which, under the then current laws of
the State of California, is not deemed a publicly traded corporation, as defined
in California Corporations Code Section 1502.1 or any successor to such section,
or is an unincorporated association or partnership, the transfer, assignment or
hypothecation of any stock or interest in such corporation, association or
partnership in the aggregate in excess of fifty percent (50%) shall be deemed an
assignment within the meaning and provisions of this Section 6.1.

D.    The consent of Landlord to any transfer, assignment, sublease, license or
concession agreement, mortgage or hypothecation of this Lease is not and shall
not operate as a consent to any future or further transfer, assignment,
sublease, license or concession agreement, mortgage or hypothecation, and
Landlord specifically reserves the right to refuse to grant any such consents
except as otherwise provided in this Section 6.1.

E.    Landlord’s rights to assign this Lease are and shall remain unqualified.
Upon any sale of the demised premises and provided the purchaser assumes all
obligations under this Lease, Landlord shall thereupon be entirely released of
all obligations of Landlord hereunder and shall not be subject to any liability
resulting from any act or omission or event occurring after such sale.

F.    Notwithstanding anything to the contrary herein, Tenant may, without
Landlord’s prior written consent, provided that (i) the rights granted to Tenant
herein are not intended as a subterfuge to circumvent Landlord’s rights under
this Article 6, and

 

12



--------------------------------------------------------------------------------

(ii) Tenant is not in default under this Lease beyond applicable notice and cure
periods, and (iii) such assignee or sublessee shall comply with all of the terms
and conditions of this Lease, without any modification of this Lease, sublet the
demised premises or assign the Lease to a Permitted Transferee under the
conditions contained herein. For the purposes hereof, a Permitted Transferee is
defined as: (a) the parent corporation of Tenant or a subsidiary or affiliate of
Tenant; or (b) any entity which results from a merger or consolidation (provided
the surviving entity has financial capacity to fulfill the obligations under the
Lease, as determined by Landlord in its sole, but reasonable, business judgment;
and further provided that all of the assets then held by Tenant remain or become
assets of the surviving entity); or (c) a purchaser of all or substantially all
of Tenant’s assets or stock as a going concern; or (d) Tenant, following a
change in control described in Section 6.1.0 above. Any such Permitted
Transferee pursuant to clauses (a) and (c) above shall agree in writing, in form
satisfactory to Landlord, to assume, to be bound by, and to perform the terms,
covenants and conditions of this Lease to be done, kept and performed by Tenant,
including the payment of all amounts due or to become due under this Lease
directly to Landlord, without any modification of this Lease. Tenant shall
provide Landlord with the following no later than ten (10) days after the
effective date of the proposed transfer: (i) the name and address of the
Permitted Transferee, and (ii) a copy of the proposed sublet or assignment
agreement, and (iii) such reasonable information as may be requested by Landlord
to substantiate that the proposed assignee or sublessee qualifies as a Permitted
Transferee under the definition set forth hereinabove. Failure of Tenant to so
provide Landlord with such information or a copy of the written instrument
effecting the proposed sublease or assignment shall operate to prevent any such
sublease or assignment from becoming effective and any such transaction shall be
null and void. Nothing herein contained shall be construed as releasing Tenant
from any of its liabilities or other obligations hereunder, including the
payment of rent.

Notwithstanding anything herein to the contrary, the following shall not be
deemed to constitute an assignment under this Lease: (i) the sale or issuance of
stock by Tenant on a public exchange or in connection with a public offering or
the subsequent sale of stock on a public exchange or the sale, transfer or
issuance of stock by Tenant in a private financing intended to raise capital for
Tenant and not intended to circumvent Landlord’s rights under this Article 6, or
(ii) the transfer of stock among existing shareholders of Tenant, family members
or for estate planning purposes.

None of the transactions permitted under this Section 6.F shall require the
consent of Landlord but Tenant shall notify Landlord in writing of the same as
provided hereinabove.

ARTICLE 7 - Tenant’s Additional Agreements

Section 7.1.    Tenant agrees at all times during the demised term to: (A) Keep
the demised premises in a neat and clean condition. (B) Promptly remove all
waste, garbage or refuse from the demised premises. (C) Promptly comply with all
laws and ordinances and all rules and regulations of duly constituted
governmental authorities affecting the demised premises, and the cleanliness,
safety, use and occupation thereof,

 

13



--------------------------------------------------------------------------------

but this clause (C) shall not be construed to require Tenant to comply with any
such laws, ordinances, rules or regulations which require structural changes in
the demised premises unless the same are made necessary by act or work or
alterations performed by Tenant (including the Tenant Improvements, subject to
Landlord’s obligations in Section 3.1.C) or the particular nature of Tenant’s
business (other than general office use). (D) Prevent the escape from the
demised premises of all fumes, odors and other substances which are offensive or
may constitute a nuisance or interfere with other tenants.

Section 7.2.    Tenant agrees that it will not at any time during the demised
term without first obtaining the Landlord’s written consent: (A) Conduct or
permit any fire, bankruptcy or auction sale in the demised premises. (B) Place
on the exterior walls (including both interior and exterior surfaces of windows
and doors), the roof of any buildings or any other part of the demised premises,
any sign, symbol, advertisement, neon light, other light or other object or
thing visible to public view outside of the demised premises. (C) Change the
exterior color of the building on the demised premises, or any part thereof, or
the color, size, location or composition of any sign, symbol or advertisement
that may have been approved by Landlord. (D) Park, operate, load or unload, any
truck or other delivery vehicle on any place other than the loading area
designated for Tenant’s use. (E) Use the plumbing facilities for any purpose
other than that for which they were constructed or dispose of any foreign
substance therein. (F) Install any exterior lighting or plumbing facilities,
shades or awnings, amplifiers or similar devices, or use any advertising medium
which may be heard or experienced outside the demised premises, such as
loudspeakers, phonographs, or radio broadcasts. (G) Deface any portion of the
building or improvements on the demised premises, normal usage excepted. In the
event any portion of the building is defaced or damaged, Tenant agrees to repair
such damage. (H) Permit any rubbish or garbage to accumulate on the demised
premises, or any part thereof, unless confined in metal containers so located as
not to be visible to members of the public. (I) Install, maintain or operate any
sign on the exterior of the building except as approved in writing by Landlord.
(J) Store materials, supplies, equipment, finished products, raw materials or
articles of any nature outside of the demised premises. (K) Use the demised
premises for retail or residential purposes. (L) Use, store, generate or dispose
of any “hazardous material”, “hazardous substance” or “hazardous waste” as those
terms are defined from time to time under applicable laws and regulations
(“Hazardous Materials”) except as are reasonably required for the conduct by
Tenant of its business in the demised premises for the permitted use, provided
that (i) Tenant’s indemnities set forth in this Lease shall not be affected or
limited thereby, and (ii) any such Hazardous Materials shall be used with due
care and in accordance with the instructions of the manufacturer of such
products and used only strictly in accordance with all permits therefor and all
applicable laws.

Landlord shall allow Tenant to install, at Tenant’s expense, Tenant’s signage on
the monument sign for the building, subject to Landlord’s approval, in
Landlord’s reasonable discretion, as to the size, type, installation procedure
and location of the sign, and subject to approval by the City of Menlo Park;
provided that, at the expiration or sooner termination of this Lease, at
Landlord’s election, Tenant shall, at Tenant’s sole cost and expense, remove
such signage and repair any damage caused by such removal.

 

14



--------------------------------------------------------------------------------

In addition, Tenant may install only such vinyl signage on the front windows of
the building for which Tenant has received approval from the City of Menlo Park
and also which have been approved in advance in writing by Landlord, which
approval shall be in Landlord’s reasonable discretion.

Section 7.3.    Tenant agrees that it will not at any time during the demised
term: (A) Perform any act or carry on any practice which may injure the demised
premises. (B) Burn anything in or about the demised premises. (C) Keep or
display any merchandise or other object on or otherwise obstruct any sidewalks,
walkways or areaways. (D) Use or permit the use of any portion of the demised
premises as living quarters, sleeping apartments, lodging rooms, or for any
unlawful purpose. (E) Use or permit the demised premises to be used for any
purpose which is or shall not then be allowed under the Zoning Ordinance of the
City of Menlo Park, California, in that area.

Section 7.4.    Tenant shall, at its expense, comply with all applicable laws,
regulations, rules and orders, regardless of when they become or became
effective, including, without limitation, those relating to health, safety,
noise, environmental protection, waste disposal, and water and air quality, and
furnish satisfactory evidence of such compliance upon request of Landlord.

Should any discharge, leakage, spillage, emission or pollution of any type occur
upon or from the demised premises due to Tenant’s use and occupancy thereof,
Tenant, at its expense, shall be obligated to remedy the same to the reasonable
satisfaction of Landlord and to the satisfaction of any governmental body having
jurisdiction thereover or reasonably recommended by Landlord’s environmental
consultant pursuant to the following paragraph. Tenant agrees to indemnify, hold
harmless, and defend Landlord against all liability, cost, and expense
(including without limitation any fines, penalties, judgments, litigation costs,
and attorneys’ fees) incurred by Landlord as a result of Tenant’s breach of this
section, or as a result of any such discharge, leakage, spillage, emission, or
pollution, regardless of whether such liability, cost, or expense arises during
or after the demised term, unless such liability, cost or expense is proximately
caused solely by the active negligence of Landlord.

Tenant shall provide Landlord with a copy of its application(s) for all
Hazardous Materials permits for Tenant’s operation of its business in the
demised premises and shall provide Landlord with all information obtained by
Tenant from, and/or provided to, the San Mateo County Department of
Environmental Health or the Menlo Park Fire Protection District (MPFPD) (or
other appropriate governmental authorities) pertaining to Tenant’s generation,
discharge or use of Hazardous Materials in or from the demised premises.
Landlord reserves the right to contract with an environmental consultant to
perform walk throughs of the demised premises from time to time during the
demised term, subject to the terms of Section 19.1, to review Tenant’s
generation, discharge and/or use of Hazardous Materials in or from the demised
premises and compliance with the applicable permits, and to make reasonable
recommendations with respect thereto. Tenant shall undertake those activities
necessary to timely comply with Landlord’s environmental consultant’s reasonable
recommendations and all other activities required by the San Mateo County
Department of Environmental Health or MPFPD or other governmental authorities
responsible for Hazardous Materials, and shall provide Landlord with
satisfactory evidence of such compliance.

 

15



--------------------------------------------------------------------------------

Tenant shall pay all amounts due Landlord under this section, as additional
rent, within ten (10) days after any such amounts become due.

Tenant shall, at least thirty (30) days prior to the termination of the demised
term, or any earlier termination of this Lease, submit a plan to the San Mateo
County Department of Environmental Health or MPFPD in accordance with applicable
provisions of the Uniform Fire Code (or other appropriate governmental
authorities), with a copy to Landlord, demonstrating how any Hazardous Materials
which were stored, dispensed, handled or used in, at or upon the demised
premises will be transported, disposed of or reused at the expiration or sooner
termination of the demised term of this Lease; and Tenant shall, at the
expiration or sooner termination of the demised term, comply with all applicable
laws, regulations, rules and orders of any governmental body having jurisdiction
thereover (including without limitation the MPFPD or other appropriate
governmental authorities) regarding the disposal of any such Hazardous
Materials. In addition, at the expiration or earlier termination of the demised
term Tenant shall close all Hazardous Materials permits with respect to the
demised premises.

Tenant’s obligations under this Section 7.4 shall survive the expiration or
earlier termination of this Lease, including without limitation any termination
resulting from any default by Tenant under the Lease.

Section 7.5.    Landlord and Tenant agree and acknowledge that, from and after
the commencement of the demised term hereof, if the Parking and Accommodation
Areas, or any portion thereof, are required to be modified to comply with the
ADA, then Landlord shall make the improvements necessary to make any such areas
comply with the provisions of the ADA and, except for Landlord’s obligations at
Landlord’s sole cost under Section 3.1.C, the cost thereof shall be reimbursed
by Tenant to Landlord as a portion of the management, maintenance and repair
expenses of the Parking and Accommodation Areas pursuant to the provisions of
Article 18. Tenant agrees and acknowledges that at any time during the demised
term hereof (including if required as a condition of issuance of any building
permit for the Tenant Improvements or subsequent improvements or alterations
within the demised premises) that the demised premises are required to be
modified to comply with the ADA, then Tenant shall, at Tenant’s sole cost and
expense, make the improvements necessary to make the demised premises comply
with the provisions of the ADA.

ARTICLE 8 - Use of Premises

Section 8.1.    Tenant shall use the demised premises solely for general office,
research and development, laboratory and pilot plant, and for no other purposes
without Landlord’s written consent.

Section 8.2.    Tenant covenants and agrees that it will not knowingly use or
permit to be used the demised premises or any part thereof for any unlawful
purpose whatsoever. Tenant shall obtain and maintain all governmental licenses
and permits required for the lawful and proper conducting of Tenant’s business
in the demised premises.

 

16



--------------------------------------------------------------------------------

ARTICLE 9 - Indemnity and Public Liability Insurance

Section 9.1.    Tenant agrees to indemnify and save harmless Landlord from and
against all claims arising from any act, omission or negligence of Tenant, or
its contractors, licensees, agents, servants, invitees or employees, or arising
from any accident, injury or damage whatsoever caused to any person, or to the
property of any person occurring during the demised term in the demised premises
and on the sidewalks (if any) in the Parking and Accommodation Areas adjoining
the same, or arising in connection with Tenant’s use of generators, sheds and/or
other improvements in accordance with Section 18.1 hereof, and from and against
all costs, expenses and liabilities incurred in or in connection with any such
claim or proceeding brought thereon, including, but not limited to, reasonable
attorneys’ fees and court costs. Notwithstanding anything to the contrary
herein, Landlord shall not be released or indemnified from, and shall indemnify,
defend, protect and hold harmless Tenant from, all losses, damages, liabilities,
claims, attorneys’ fees, costs and expenses to the extent arising from the gross
negligence or willful misconduct of Landlord or its agents, contractors or
licensees.

Section 9.2.    Tenant agrees to maintain in full force during the demised term
a policy of public liability and property damage insurance under which Landlord
(and such other persons, firms or corporations as are designated by Landlord and
are properly includible as additional insureds under the terms of any such
policies of insurance) and Tenant are named as insureds, and the insurer agrees
to indemnify and hold Landlord and Landlord’s said designees harmless from and
against all cost, expense and/or liability arising out of or based upon any and
all claims, accidents, injuries and damage mentioned in Section 9.1. All public
liability and property damage policies shall contain a provision that Landlord,
although named as an additional insured, shall nevertheless be entitled to
recovery under said policies for any loss occasioned to it, its servants, agents
and employees, by reason of the negligence of Tenant. Each such policy shall be
approved as to form by Landlord, such approval not to be unreasonably withheld,
be noncancelable with respect to the Landlord and Landlord’s said designees
without advance written notice to the Landlord and Landlord’s said designees,
and a duplicate original or certificate thereof shall be delivered to Landlord
prior to commencement of the demised term and thereafter thirty (30) days prior
to expiration of the term of each policy. The limits of liability of such
comprehensive general liability insurance shall be Two Million Dollars
($2,000,000.00) for injury or death to one or more persons and damage to
property, combined single limit.

Tenant shall maintain Pollution Legal Liability Insurance, which insurance shall
cover Tenant against both Bodily Injury Liability and Property Damage Liability,
with limits of $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate.
Such insurance shall cover Pollution Conditions on the Premises. “Pollution
Conditions” means the discharge, disposal, release or escape of smoke, vapors,
fumes, acids, alkalis, toxic chemicals, liquids or gases (including gasoline),
waste materials, or other irritants,

 

17



--------------------------------------------------------------------------------

contaminants or pollutants into or upon land, the atmosphere, or any water
course, groundwater or body of water. Landlord (and such other persons, firms or
corporations as are designated by Landlord) shall be named as additional insured
under said insurance.

All public liability, property damage, pollution legal liability insurance and
other casualty policies shall be written as primary policies, not contributing
with and not in excess of coverage which Landlord may carry. Notwithstanding
anything contained herein to the contrary, all insurance carried by Tenant shall
be issued by responsible insurance companies licensed to do business in the
State of California with an A.M. Best Company rating of A-VIII or better.

If Tenant shall not comply with its covenants to maintain insurance made above,
or if Tenant fails to provide duplicate originals or certificates thereof to
Landlord as is provided above, Landlord may, but shall not be required to,
obtain any such insurance; and if Landlord does obtain any such insurance,
Tenant shall, on demand, reimburse Landlord for the premium for any such
insurance.

Section 9.3.    Tenant agrees to use and occupy the demised premises, the
Parking and Accommodation Areas and to use all other portions of the Business
Park (which it is herein given the right to use) at its own risk and hereby
releases to the full extent permitted by law the Landlord, and its agents,
servants, contractors, and employees, from all claims and demands of every kind
resulting from any accident, damage or injury occurring therein. Landlord shall
have no responsibility or liability for any loss of or damage to fixtures or
other personal property of Tenant. The provisions of this Section shall apply
during the whole of the demised term.

ARTICLE 10 - Fire Insurance and Casualty

Section 10.1.    If the building on the demised premises should be damaged or
destroyed during the demised term by any casualty insurable under Landlord’s
standard fire and extended coverage insurance policies, Landlord shall (unless
Landlord terminates the Lease in accordance with Subparagraph (g) of Section 1.3
and except as hereinafter provided) repair and/or rebuild the same to
substantially the condition in which the same existed immediately prior to such
damage or destruction. Landlord’s obligation under this Section shall in no
event exceed either (A) the scope of the work existing as of the date of this
Lease, or (B) the proceeds of any such insurance policy if Landlord keeps the
building and the demised premises insured against loss or damage by such fire
and extended coverage insurance to the extent of the full replacement value of
the building if reasonably obtainable from responsible insurance companies
licensed to do business in California, unless Landlord nevertheless elects to
repair and/or rebuild the building and the demised premises. Tenant shall in the
event of any such damage or destruction, unless this Lease shall be terminated
as hereinafter provided, be responsible for replacing or repairing all exterior
signs, trade fixtures, equipment, display cases, and other installations
originally installed by the Tenant. Tenant shall have no interest in the
proceeds of any insurance carried by Landlord.

 

18



--------------------------------------------------------------------------------

Section 10.2.    Tenant’s base rent shall be abated proportionately during any
period in which, by reason of any such damage or destruction, the building is
rendered partially or totally untenantable. Such abatement shall continue for
the period commencing with such destruction or damage and ending with the
substantial completion by the Landlord of such work or repair and/or
reconstruction as Landlord is obligated to do.

Section 10.3.    If the building on the demised premises should be damaged or
destroyed to the extent of 33-1/3% or more of the then monetary value thereof by
an event described in Section 10.1, then Landlord may terminate this Lease by
written notice to Tenant; provided, however, so long as there are at least three
(3) years remaining in the demised term (excluding any option term) as of the
date of such damage or destruction, Landlord may not terminate the Lease
pursuant to this Section 10.3 or Section 10.7 below if Landlord (in its sole and
unfettered discretion) intends to repair and/or rebuild the building to
substantially the condition in which it existed immediately prior to such damage
or destruction (including the same footprint), provided that Landlord actually
completes such restoration within one (1) year (the “Restoration Date”) of the
date of damage or destruction. If Landlord elects not to rebuild the existing
building or does not complete the restoration of the building to substantially
the condition in which it existed immediately prior to such damage or
destruction (including the same footprint) by the Restoration Date, then
Landlord may terminate the Lease by written notice to Tenant given within thirty
(30) days after the Restoration Date.

If during the last four (4) years of the demised term hereof the demised
premises should be damaged from any cause (excluding Tenant’s willful
misconduct) and the time needed to repair and/or rebuild the same is reasonably
estimated by Landlord to exceed two hundred seventy (270) days from the date
Landlord receives permits, then Tenant may terminate this Lease by written
notice to Landlord as follows:

Landlord shall notify Tenant within thirty (30) days following any damage to or
destruction of the demised premises of the length of time Landlord reasonably
estimates to be necessary for repair or restoration of the demised premises.
Tenant shall have the right to terminate the Lease within fifteen (15) days
following receipt of such notice if restoration or repair of the demised
premises is estimated by Landlord to take more than two hundred seventy
(270) days from the date Landlord receives permits for such restoration or
repair. Tenant shall have the additional right to terminate the Lease if
restoration or repair in fact takes longer (subject to Unavoidable Delays or
delays caused by Tenant) than two hundred seventy (270) days (or such longer
period of time as stated in Landlord’s original estimate) from the date Landlord
received permits for such restoration or repair and Tenant notifies Landlord of
its intention to terminate the Lease before the date that restoration and repair
is actually completed.

If neither Landlord nor Tenant elects to terminate this Lease then Landlord
shall repair and/or rebuild the same as provided in Section 10.1. If such damage
or destruction occurs and this Lease is not so terminated, this Lease shall
remain in full force and effect and the parties waive the provisions of any law
to the contrary. The Landlord’s obligation under this Section shall in no event
exceed the scope of the work existing as of the date of this Lease.

 

19



--------------------------------------------------------------------------------

Section 10.4.    Tenant agrees to comply with all of the regulations and rules
of the Insurance Service Office or any similar body and will not do, suffer, or
permit an act to be done in or about the demised premises which will increase
any insurance rate with respect thereto.

Section 10.5.    Tenant agrees, in addition to any rent provided for herein, to
pay to the Landlord the cost of the fire and extended coverage insurance policy
carried by Landlord on the demised premises during the entire demised term or
any renewal or extension thereof. Landlord shall carry standard fire and
extended coverage policies to the extent of one hundred percent (100%) of the
insurable value of the building.

Section 10.6.    During the demised term, Tenant shall carry, at its expense,
insurance against loss and damage by fire including “Special Perils” provisions
for the full insurable value of Tenant’s merchandise and personal property,
including wall coverings, carpeting and drapes, and the trade fixtures,
furnishings and operating equipment in the demised premises, whether supplied by
Tenant or existing in the demised premises upon commencement of the Lease.
Landlord and Landlord’s mortgagee shall be named as additional insureds under
said policy, which shall be noncancellable with respect to Landlord and
Landlord’s mortgagee without prior written notice. A certificate evidencing such
coverage shall be delivered to Landlord prior to commencement of the demised
term and thereafter thirty (30) days prior to the expiration of the term of such
policy. Such insurance shall be written as a primary policy, not contributing
with and not in excess of coverage Landlord may carry. If Tenant shall not
comply with its covenants to maintain said insurance, or if Tenant fails to
provide a certificate thereof to Landlord, Landlord may, but shall not be
required to, obtain any such insurance, and if Landlord does obtain any such
insurance, Tenant shall, on demand, reimburse Landlord for the premium for any
such insurance.

Section 10.7.    In the event the building on the demised premises shall be
damaged as a result of any flood, earthquake, act of war, nuclear reaction,
nuclear radiation or radioactive contamination, or from any other casualty not
covered by Landlord’s fire and extended coverage insurance, to any extent
whatsoever, Landlord may within ninety (90) days following the date of such
damage, commence repair, reconstruction or restoration of the building and
prosecute the same diligently to completion, in which event this Lease shall
continue in full force and effect, or within said ninety (90) day period elect
not to so repair, reconstruct or restore the building, in which event this Lease
shall cease and terminate. In either such event Landlord shall give Tenant
written notice of its intention within said ninety-day period.

Section 10.8.    Upon any termination of this Lease under the provisions of this
Article 10, the rent shall be adjusted as of the date of such termination and
the parties shall be released without further obligation to the other party upon
the surrender of possession of the demised premises to Landlord, except for
items that have been theretofore accrued and are then unpaid, and except for
obligations that are designated as surviving such termination.

 

20



--------------------------------------------------------------------------------

Section 10.9.    Notwithstanding anything in this Article 10 or elsewhere in
this Lease to the contrary, Landlord may maintain any insurance on the demised
premises that Landlord deems necessary or advisable, including, but not limited
to, any rental insurance, owner’s protective liability insurance, pollution
insurance, or any insurance required by any mortgagee of Landlord; and Landlord
may include the amount of the premiums for such insurance in the total of the
insurance premiums which Tenant is required to pay under the terms hereof.

Section 10.10.    Notwithstanding anything to the contrary herein, the parties
hereto release each other and their respective agents, employees, successors,
assignees and subtenants from all liability for damage to any property that is
caused by or results from a risk which is actually insured against or which is
required to be insured against under this Lease, without regard to the
negligence or willful misconduct of the entity so released. All of Landlord’s
and Tenant’s repair and indemnity obligations under the Lease shall be subject
to the waiver contained in this Section.

ARTICLE 11 - Repair

Section 11.1.    Landlord agrees, at Landlord’s sole expense, to repair
structural defects of the building on the demised premises throughout the life
of the Lease. Structural defects and maintenance shall not be deemed to include
cracks or fissures in walls or floors, nor the requirement of painting or
caulking.

Section 11.2.    Tenant agrees during the demised term or any extension thereof
to maintain the interior of the building on the demised premises, and every part
thereof, except as to work to be performed by Landlord under Sections 11.1 and
11.3. Tenant further agrees to clean, inside and out, all of the glass on the
exterior of the building. If Tenant should fail to faithfully perform its
maintenance obligations hereunder then Landlord shall, upon having given notice
to Tenant of the need for said maintenance, have the right to perform, or cause
to be performed, said maintenance and Tenant shall on demand reimburse Landlord
for Landlord’s costs of providing such maintenance. Landlord’s reservation of
the right to enter upon the demised premises to perform any repairs or
maintenance or other work in, to, or about the demised premises which in the
first instance is the Tenant’s obligation pursuant to this Lease shall not be
deemed to impose any obligation on Landlord to do so, nor shall Landlord be
rendered liable to Tenant or any third party for the failure to do so, and
Tenant shall not be relieved from any obligation to indemnify Landlord as
otherwise provided elsewhere in this Lease.

Section 11.3.    Landlord shall provide the following services and Tenant shall,
in addition to all other payments required to be made under other provisions of
this Lease, reimburse Landlord, within twenty (20) days after demand therefor,
for Landlord’s gross costs of the following, subject to the provisions of
Section 11.5 and Section 18.3 of this Lease: (i) maintaining, repairing and
replacing the roof; (ii) painting, maintaining and repairing the exterior of the
building; (iii) maintaining, repairing and replacing the elevator

 

21



--------------------------------------------------------------------------------

and elevator equipment room (if any); (iv) maintenance and repair associated
with the mechanical and electrical rooms and base utility systems of the
building (including utility meters, pipes, conduits, fixtures and equipment
within the demised premises); (v) maintenance and repair of the trash enclosure
utilized in connection with the building; (vi) maintenance, repair and
replacement of the glass on the exterior of the building; and (vii) any other
maintenance and repair other than that which Landlord is required to perform at
Landlord’s expense per Section 11.1. After the ninety (90) day notice period
described in Section 3.1.B hereof has elapsed, subject to Section 11.5 below,
Tenant shall also, on demand, reimburse Landlord for Landlord’s gross costs of
maintaining, repairing and replacing the heating and air conditioning equipment
serving the demised premises, whether furnished by Landlord or Tenant.
Landlord’s said gross costs as used in this Section 11.3 shall include all costs
and expenses of every kind or nature incurred by Landlord in the performance of
such maintenance, repair or replacements and Landlord’s determination of the
amount of said costs and expenses will be final.

Section 11.4.    If during the term of this Lease Landlord or Landlord’s
insurance carrier requires the installation of a specialized fire control
system, or any fire detection device, because of the nature of the particular
activities being carried on by Tenant in the demised premises (other than
general office use), then said system or device shall be installed at the sole
cost of the Tenant within the time specified.

Section 11.5.    Notwithstanding the provisions of Section 11.3 and Section 18.3
hereof to the contrary, Tenant’s obligation to reimburse Landlord for (i) costs
associated with the replacement (as opposed to repairs and maintenance) of the
roof membrane and underlayment and the heating, ventilating and air-conditioning
units furnished by Landlord and (ii) the cost of any capital improvement [not
described in (i)] made by Landlord pursuant to Article 11 and/or Article 18 of
this Lease during the demised term and typically amortized under good accounting
practice (as used in this Section 11.5, the term “capital improvement” shall
mean the replacement of an existing improvement or the addition of a permanent
structural improvement costing in excess of Twelve Thousand Five Hundred Dollars
($12,500.00) for any one (1) individual replacement item), shall be limited to a
proportionate share of such replacement or capital improvement costs (the
“Reimbursement Amounts”) calculated as follows:

A.    if such costs are incurred during the initial demised term of this Lease,
by multiplying such replacement costs by a fraction, the numerator of which is
the number of days in the original demised term and the denominator of which is
the number of days in the estimated useful life of the replacement as determined
in accordance with good accounting practices; and

B.    if such costs are incurred during any option term or any holdover or
extended term of this Lease, by multiplying such replacement costs by a
fraction, the numerator of which is the number of days in the demised term of
this Lease (including the extended term) and the denominator of which is the
number of days in the estimated useful life of the replacement as determined in
accordance with good accounting practices.

 

22



--------------------------------------------------------------------------------

If a Reimbursement Amount has been determined under subsection (a) above with
respect to any replacement costs, and Tenant subsequently extends the term of
this Lease, Tenant shall also be responsible for another Reimbursement Amount
with respect to such replacement costs determined by multiplying such
replacement costs by a fraction, the numerator of which is the number of days in
the extended term of this Lease and the denominator of which is the number of
days in the estimated useful life of the replacement.

The foregoing limitation shall not apply to equipment furnished by Tenant and
maintained by Landlord. Tenant shall pay any Reimbursement Amounts, as
additional rent, monthly on a straight-line basis amortized over the remaining
demised term of the Lease using an interest rate equal to ten percent (10%) per
annum.

The limitations on Tenant’s liability for expenses hereunder shall in no event
apply to any costs for replacements occasioned by (x) Tenant’s negligent acts or
omissions or those of its employees, contractors, agents, invitees or servants,
or (y) the particular nature of Tenant’s business, all of which costs shall be
borne solely by Tenant.

ARTICLE 12 - Fixtures & Alterations

Section 12.1.    All trade fixtures owned by Tenant and installed in the demised
premises shall remain the property of Tenant and may be removed from time to
time and shall be removed at the expiration of the demised term. Tenant shall
repair any damage to the demised premises caused by the removal of said
fixtures. If Tenant fails to remove such fixtures on or before the last day of
the demised term, all such fixtures shall become the property of Landlord,
unless Landlord elects to require their removal, in which case Tenant shall
promptly remove them and restore the demised premises to its condition prior to
such removal. Landlord may also, at Landlord’s sole discretion, store such
fixtures at Tenant’s expense.

Section 12.2.    Tenant shall not make any alterations, additions or
improvements in or to the demised premises or the building without submitting
plans and specifications therefor for the prior written consent of Landlord,
which consent shall not be unreasonably withheld, provided that the proposed
alterations, additions or improvements do not impact the storefront, exterior
walls, sprinkler and life support systems, or materially affect the
mechanical/electrical system [including any increase in electrical service], or
erect or increase the size of an existing mezzanine, or require or result in any
penetration into or through the roof or the floor of the demised premises.

Any such alterations, additions or improvements shall comply with all applicable
codes and standards, shall be consented to by Landlord, and shall be made at
Tenant’s sole cost and expense in accordance with the plans and specifications
therefor. Within ten (10) days following Tenant’s completion thereof, Tenant
shall furnish Landlord with a complete set of the final “For Construction” plans
therefor in AutoCAD format, including all x-refs, fonts and plot files. Tenant
shall secure any and all governmental permits, approvals or authorizations
required in connection with any such work, and shall hold Landlord harmless from
any and all liability, costs, damages, expenses (including attorneys’ fees) and
any and all liens resulting therefrom. All alterations, additions and

 

23



--------------------------------------------------------------------------------

improvements (and expressly including all light fixtures and floor coverings
installed by Tenant), except furniture, removable paneling, wall fixtures, trade
fixtures, appliances and equipment which do not become a part of the demised
premises, shall be deemed to belong to Tenant, but shall be deemed to have been
attached to the demised premises or the building and to have become the property
of Landlord upon the termination of the demised term. Upon the expiration or
sooner termination of the demised term hereof, Tenant shall, at Tenant’s sole
cost and expense, forthwith remove (i) all alterations, decorations, additions
or improvements installed by or for Tenant and designated by Landlord for
removal at the time of Landlord’s consent thereto, and (ii) all wiring installed
by or for Tenant in the demised premises and/or the building, unless excused
from doing so in writing by Landlord, and Tenant shall forthwith at its sole
cost and expense repair any damage to the demised premises or the building
caused by such removal. In the event Tenant does not so remove all such
alterations, decorations, additions, improvements and wiring from the demised
premises and/or the building, or repair any damage caused by such removal, then
Tenant agrees that Landlord may apply such sums from the Security Deposit, or
recover such sums from Tenant by judgment if Tenant did not provide a Security
Deposit, or if insufficient funds exist in the Security Deposit, to compensate
Landlord for the removal and disposal of any of the same and/or repair of any
damage therefrom to the demised premises or the building.

ARTICLE 13 - Remedies

Section 13.1.    Should Tenant default in the performance of any of its
obligations under this Lease with reference to the payment of rent and such
default continue for five (5) days after the date Tenant receives written notice
from Landlord that such payment is past-due, or should Tenant default in the
performance of any other obligations under this Lease and such default continue
for thirty (30) days after receipt of written notice from Landlord specifying
such default or beyond the time reasonably necessary to cure if such default is
of a nature to require more than thirty (30) days to remedy, then, in addition
to all other rights and remedies Landlord may have under this Lease or under
applicable law, Landlord shall have the following rights and remedies:

A.    The Landlord has the remedy described in California Civil Code
Section 1951.4 (Landlord may continue the lease in effect after Tenant’s breach
and abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations). If Tenant breaches
any covenants of this Lease or if any event of default occurs, whether or not
Tenant abandons the demised premises, this Lease shall continue in effect until
Landlord terminates Tenant’s right to possession, and Tenant shall remain liable
to perform all of its obligations under this Lease and Landlord may enforce all
of Landlord’s rights and remedies, including the right to recover rent as it
falls due. If Tenant abandons the demised premises or fails to maintain and
protect the same as herein provided, Landlord shall have the right to do all
things necessary or appropriate to maintain, preserve and protect the demised
premises, including the installation of guards, and may do all things
appropriate to a re-letting of the demised premises, and none of said acts shall
be deemed to terminate Tenant’s right of possession, unless Landlord elects to
terminate the same by written notice to Tenant to the extent permitted
hereunder. Tenant agrees to reimburse Landlord on demand for all

 

24



--------------------------------------------------------------------------------

amounts reasonably expended by Landlord in maintaining, preserving and
protecting the demised premises, together with interest on the amounts expended
from time to time at the maximum legal rate. Landlord shall also have the right
to repair, remodel and renovate the demised premises at the expense of Tenant
and as deemed necessary by Landlord.

B.    Landlord shall have the right to terminate this Lease and Tenant’s
possession of the Premises, and if Tenant’s right to possession of the Premises
is terminated by Landlord by reason of a breach of this Lease by Tenant, or by
reason of the happening of an event of default, or by reason of abandonment of
the Premises by Tenant, Landlord shall be entitled, at Landlord’s election, to
recover damages in an amount as set forth in Section 1951.2 of the Civil Code of
California as then in effect, which damages shall include (1) the worth at the
time of award of any unpaid rent and additional rent which had been earned at
the time of such termination; plus (2) the worth at the time of award of the
amount by which the unpaid rent and additional rent which would have been earned
after termination until the time of award exceeds the amount of such rental loss
Tenant proves could have been reasonably avoided; plus (3) the worth at the time
of award of the amount by which the unpaid rent and additional rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus (4) all other amounts
due Landlord from Tenant under the terms of this Lease, or necessary to
compensate Landlord for all detriment caused by Tenant’s failure to perform its
obligations under this Lease. The right to possession of the Premises by Tenant
should not be deemed terminated until Landlord gives Tenant written notice of
such termination or until Landlord re-lets all or a portion of the Premises.
Landlord shall be required to mitigate damages by making a good faith effort to
re-let the Premises.

As used in subparagraphs (1) and (2) above, the “worth at the time of award” is
computed by allowing interest at the legal rate of ten percent (10%) per annum.
As used in subparagraph (3) above, the “worth at the time of award” is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

C.    No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy herein or by law, provided
that each shall be cumulative and in addition to every other right or remedy
given herein or now hereafter existing at law or in equity or by statute.

Section 13.2.    Landlord shall in no event be in default in the performance of
any of its obligations hereunder unless and until Landlord shall have failed to
perform such obligations within thirty (30) days or such additional times as is
reasonably required to correct any such default after notice by Tenant to the
Landlord properly specifying wherein the Landlord has failed to perform any such
obligation.

 

25



--------------------------------------------------------------------------------

ARTICLE 14 - Bankruptcy

Section 14.1.    Tenant shall give written notice to Landlord of its intention
to commence proceedings under any state or federal insolvency or bankruptcy law,
or any comparable law that is now or hereafter may be in effect, whereby Tenant
seeks to be, or would be, discharged of its debts or the payment of its debts is
sought to be delayed, at least thirty (30) days prior to the commencement of
such proceedings.

Section 14.2.    If any of the following events occur:

A.    The entry of an order for relief under Title 11 of the United States Code
as to Tenant or its executors, administrators or assigns, if any, or the
adjudication of Tenant or its executors, administrators or assigns, if any, as
insolvent or bankrupt pursuant to the provisions of any state insolvency or
bankruptcy act;

B.    The appointment of a receiver, trustee or other custodian of the property
of Tenant by reason of the insolvency or inability of Tenant to pay its debts;

C.    The assignment of the property of Tenant for the benefit of creditors;

D.    The commencement of any proceedings under any state or federal insolvency
or bankruptcy law, or any comparable law that is now or hereafter may be in
effect, whereby Tenant seeks to be, or would be, discharged of its debts or the
payment of its debts is sought to be delayed;

E.    The failure of Tenant to give written notice to Landlord provided for in
Section 14.1 above;

then Landlord may, at any time thereafter, in addition to any and all other
rights or remedies of Landlord under this Lease or under applicable law, upon
written notice to Tenant, terminate this Lease, and upon such notice this Lease
shall cease and terminate with the same force and effect as though the date set
forth in said notice were the date originally set forth herein and fixed for the
expiration of the demised term. Tenant shall thereupon vacate and surrender the
demised premises, but shall remain liable as herein provided.

ARTICLE 15 - Surrender of Premises

Section 15.1.    Tenant shall, upon termination of the demised term, or any
earlier termination of this Lease, surrender to Landlord the demised premises,
including, without limitation, all building equipment and apparatus, and
fixtures (except as provided in Sections 12.1 and 12.2) then upon the demised
premises without any damage, injury, or disturbance thereto, or payment
therefor, except damages due to ordinary wear and tear, repairs and maintenance
that are Landlord’s responsibility hereunder, acts of God, fire and other perils
to the extent the demised premises are not required to be repaired or restored
as hereinbefore provided, and Tenant shall dispose of any Hazardous Materials
stored, dispensed, handled or used in, at or upon the demised premises due to
Tenant’s use and occupancy of the demised premises in accordance with the
provisions of Section 7.4.

 

26



--------------------------------------------------------------------------------

ARTICLE 16 - Eminent Domain

Section 16.1.    If more than thirty-three percent (33%) of the floor area of
the building on the demised premises shall be taken under the power of eminent
domain and the portion not so taken will not be reasonably adequate for the
operation of Tenant’s business after the Landlord completes such repairs or
alterations as the Landlord is obligated or elects to make, Tenant shall have
the right to elect either to terminate this Lease, or, subject to Landlord’s
right to terminate the Lease pursuant to Section 16.4, to continue in possession
of the remainder of the demised premises and shall notify Landlord in writing
within ten (10) days after such taking of Tenant’s election. In the event less
than thirty-three percent (33%) of the floor area of the building on the demised
premises shall be taken or Tenant elects to remain in possession, as provided in
the first sentence hereof, all of the terms herein provided shall continue in
effect, except that the base rent shall be reduced in the same proportion that
the floor area of the building on the demised premises taken bears to the
original floor area of the building on the demised premises, and Landlord shall
at its own cost and expense make all necessary repairs or alterations to the
building so as to constitute the portion of the building not taken a complete
architectural unit and the demised premises a complete unit for the purposes
allowed by this Lease, but such work shall not exceed the scope of the work to
be done by Landlord in originally constructing said building.

Section 16.2.    Each party waives the provisions of Code of Civil Procedure
Section 1265.130 allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial taking.

Section 16.3.    All damages or awards for any taking under the power of eminent
domain whether for the whole or a part of the demised premises shall belong to
and be the property of Landlord whether such damages or awards shall be awarded
as compensation for diminution in value to the leasehold or to the fee of the
demised premises; provided however, that Landlord shall not be entitled to the
award made to Tenant or Landlord for loss of business, depreciation to, and cost
or removal of stock and fixtures and for leasehold improvements which have been
installed by Tenant at its sole cost and expense less depreciation which is to
be computed on the basis of completely depreciating such leasehold improvements
during the initial term of this Lease, and any award made to Tenant in excess of
the then depreciated value of leasehold improvements shall be payable to the
Landlord.

Section 16.4.    If more than thirty-three percent (33%) of the floor areas of
the building on the demised premises shall be taken under power of eminent
domain, or if any part of the Parking and Accommodation Areas shall be so taken,
Landlord may, by written notice to Tenant delivered on or before the date of
surrendering possession to the public authority pursuant to such taking,
terminate this Lease as of such date.

 

27



--------------------------------------------------------------------------------

Section 16.5.    If this Lease is terminated as provided in this Article, the
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make a prorata refund of any rent and all deposits paid by
Tenant in advance and not yet earned.

ARTICLE 17 - Real Property Taxes

Section 17.1.    Tenant shall reimburse Landlord for all real property taxes,
assessments and ongoing sewer fees applicable to the demised premises. Taxes
shall be prorated to lease years for purpose of making this computation. Such
payment shall be made by Tenant within thirty (30) days after receipt of
Landlord’s written statement setting forth the amount of such computation
thereof. If the demised term of this Lease shall not expire concurrently with
the expiration date of the fiscal tax year, Tenants liability for taxes for the
last partial lease year shall be prorated on an annual basis.

Tenant shall not be required to pay any tax or assessment or any increase
therein imposed on land and improvements other than the demised premises, the
Parking and Accommodation Areas and any improvements thereon. As to any special
assessment that goes to bond or is bonded, Tenant shall be required to reimburse
Landlord the portion thereof applicable to the demised premises which is charged
on the Real Property Tax bill for any period applicable during the demised term.
In addition, Tenant shall not be responsible for any increase in real property
taxes due to transfers of the demised premises or ownership interests therein
between Landlord and its affiliates, principals, shareholders, partners or
investors or entities controlling, controlled by or under common control with
Landlord or its affiliates, principals, shareholders, partners or investors.

Section 17.2.    If the demised premises are not separately assessed, Tenant’s
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Landlord from the respective valuations assigned
in the assessor’s work sheets or such other information as may be reasonably
available. Landlord’s reasonable determination thereof, in good faith, shall be
conclusive.

Section 17.3.    Tenant shall pay prior to delinquency all taxes assessed
against and levied upon trade fixtures, furnishings, equipment and all other
personal property contained in the demised premises or elsewhere. Tenant shall
cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of
Landlord.

If any of Tenant’s said personal property shall be assessed with Landlord’s real
property, Tenant shall pay Landlord the taxes attributable to Tenant within ten
(10) days after receipt of a written statement setting forth the taxes
applicable to Tenant’s property.

Section 17.4.    In addition to all other payments provided for herein, the
Tenant shall on demand reimburse Landlord for any surcharges, fees, and any
similar charges required to be paid by any instrumentality of local, state or
federal government in connection with charged parking in the parking area,
including policing; supervising with

 

28



--------------------------------------------------------------------------------

attendants; other costs in connection with providing charged parking; repairs,
replacements and maintenance not properly chargeable to capital account under
good accounting principles; interest and depreciation of the actual cost of
modification or improvements to the areas, facilities and improvements
maintained in this Article either (i) required by any instrumentality of local,
state or federal government, or (ii) installed by Landlord on account of
government requirements to facilitate payment of a parking charge by the general
public for parking in the parking area, or both, and other similar costs
(subject to the provisions of Section 11.5 with respect to a capital improvement
therefor); and there shall be excluded (a) cost of construction of such
improvements which is properly chargeable to capital account and
(b) depreciation of the original cost of construction of all items not
previously mentioned in this sentence. If Landlord shall on account of
governmental requirements require the payment of a parking charge by the general
public for parking in the parking area, then during any period in which such a
charge is made the total revenue (after deducting excise and similar taxes
thereon and taxes, fees or surcharges imposed by any agency or instrumentality
of local, state or federal government) actually received in cash or its
equivalent by Landlord for such parking charge shall be credited against said
gross costs.

Section 17.5.    Notwithstanding the provisions of Article 17 hereinabove,
Tenant shall pay any increase in “real property taxes” resulting from any and
all improvements of any kind whatsoever placed on or in the demised premises for
the benefit of or at the request of Tenant regardless of whether said
improvements were installed or constructed either by Landlord or Tenant.

Section 17.6.    In addition to all other payments provided for herein, the
Tenant shall on demand reimburse Landlord for any tax (excluding income tax)
and/or business license fee or other levy that may be levied, assessed or
imposed upon the rent or other payments provided for herein or on the square
footage of the demised premises, on the act of entering into this Lease, or on
the occupancy of the Tenant however described, as a direct substitution in whole
or in part for, or in addition to, any real property taxes, whether pursuant to
laws presently existing or enacted in the future.

ARTICLE 18 - Parking and Accommodation Areas

Section 18.1.    Subject to the provisions herein, Landlord grants to Tenant
during the demised term the exclusive right to use the parking facilities and
other areas provided and designated as “Parking and Accommodation Areas” on
Exhibit “B” hereto for the accommodation and parking of such automobiles of the
Tenant, its officers, agents, employees and its customers while working or
visiting Tenant. Landlord shall not be responsible to enforce such exclusive
right to use the parking facilities and other areas in the Parking and
Accommodation Areas, and the use of any such parking facilities and other areas
by persons other than Tenant or its employees, contractors, agents and invitees
shall not be deemed a breach by Landlord of any provision of this Lease. In
addition, Tenant may use the generators, sheds and other improvements existing
on the Parking and Accommodation Areas which were left by previous occupants and
acknowledges and agrees to the following: (i) Landlord makes no warranty about
the condition of the generators, sheds and other improvements for Tenant’s use
thereof at

 

29



--------------------------------------------------------------------------------

the commencement of and during the demised term hereof, (ii) Tenant shall be
solely responsible, at Tenant’s cost, for the maintenance, repair and
replacement of such generators, sheds and other improvements to the extent
Tenant desires to continue to use same, and (iii) Tenant hereby releases
Landlord from any and all costs, expenses and liabilities incurred in connection
with Tenant’s use thereof and acknowledges that Landlord has no liability with
respect to the generators, sheds and other improvements or Tenant’s use thereof.
Tenant agrees that its officers, agents and employees will park their
automobiles only in the parking areas provided in the Parking and Accommodation
Areas, and Tenant specifically agrees that such officers, agents and employees
will not park on any public streets in the vicinity of the demised premises.
Except as provided in Section 17.4, Landlord shall not charge parking fees for
such right to use parking facilities.

Section 18.2.    All parking areas and facilities furnished by Landlord
including, but not limited to, pedestrian sidewalks, landscaped areas and
parking areas shall at all times be subject to the control and management of
Landlord so that Landlord will be in a position to make available efficient and
convenient use thereof, and Landlord shall have the right from time to time to
establish, modify and enforce reasonable rules and regulations with respect to
all facilities and areas mentioned in this Article, and Tenant agrees to abide
by and conform therewith. Landlord shall have the right to construct, maintain
and operate lighting facilities on all of said areas and improvements, to police
the same, from time to time to change the area, location and arrangement of
parking areas and facilities, to restrict employee parking to employee parking
areas, to construct surface, subterranean and/or elevated parking areas and
facilities, to establish and from time to time change the level of parking
surfaces, to close (if necessary) all or any portion of said areas or facilities
to such extent as may in the opinion of Landlord’s counsel be legally sufficient
to prevent a dedication thereof or the accrual of any rights of any person or of
the public therein, and to do and perform such other acts in and to said areas
and improvements respectively as in the use of good business judgment the
Landlord shall determine to be advisable with a view to the improvement of the
convenience and use thereof by Tenant, other lessees, and their respective
employees and visitors.

Section 18.3.    Tenant agrees during the demised term to pay to Landlord an
annual charge which shall be Landlord’s actual gross costs of operating,
maintaining and/or replacing all of the areas and facilities mentioned in this
Article. The annual charge shall be an estimate computed on the basis of periods
of twelve (12) consecutive calendar months, commencing and ending on such dates
as may be designated by Landlord, and shall be paid in monthly installments on
the first day of each calendar month in the amount estimated by Landlord. Within
ninety (90) days after the end of each such annual period, Landlord will
determine (and furnish to Tenant a statement showing in reasonable detail) the
actual annual charge for such period and the amounts so estimated and paid
during such period shall be adjusted within such ninety (90) days (including
adjustments on a prorata basis of any partial such period at either end of the
demised term) and one party shall pay to the other on demand whatever amount is
necessary to effectuate such adjustment.

Landlord’s said gross costs shall consist of and include all costs and expenses
of every kind or nature incurred by Landlord in the operation, maintenance
and/or

 

30



--------------------------------------------------------------------------------

replacement of all of the areas, facilities and improvements mentioned in this
Article determined in accordance with good accounting practice by an accountant
employed by Landlord. The determination of such accountant shall be conclusive.
Without otherwise limiting the generality of the foregoing, there shall be
included in such gross costs public liability and property damage insurance,
landscape maintenance, maintenance of utilities, water, cleaning of areas,
facilities and improvements, operation of lighting, common area taxes and
assessments determined in the same manner as taxes and assessments on the
demised premises, policing and sweeping of parking areas, supervising with
attendants, repairs, replacements and maintenance, and an amount equal to three
percent (3%) of the total of all rent (i.e., base rent and additional rent)
payable under this Lease for administration of the Parking and Accommodation
Areas.

Tenant shall not be required to reimburse Landlord for any expenses or taxes
otherwise due under this Lease if Landlord first notifies Tenant of such
expenses in a statement received by Tenant more than twenty four (24) months
after such expenses or taxes are incurred.

Notwithstanding anything to the contrary in this Lease, Tenant shall have no
obligation to perform or to pay directly, or to reimburse Landlord for, the
following costs and expenses (collectively, “Costs”):

A.    Costs occasioned by the act, omission or violation of any law affecting
the building by Landlord or Landlord’s agents, employees or contractors, and not
covered by insurance carried or required to be carried under this Lease;

B.    Costs occasioned by fire, acts of God, or other casualties (excluding
deductibles which shall not be restricted, except as set forth below);

C.    Costs to correct any construction defect in the demised premises or the
building or to comply with any covenant, condition, restriction or law
applicable to the demised premises or the building prior to the date of delivery
of possession thereof to Tenant (unless required as a result of the Tenant
Improvements or alterations or improvements performed by Tenant or the
particular nature of Tenant’s use of the demised premises or building other than
general office use), but Costs shall not include items for which Landlord is
responsible under Section 3.1.C or the last paragraph of Section 3.2;

D.    Reserves for anticipated future expenses to the extent not budgeted to be
incurred within the year in which they are collected or the immediately
following two (2) years during the demised term (including any option term);

E.    Interest, charges and fees incurred on debt or mortgages;

F.    Costs incurred in connection with Hazardous Materials which are present in
the demised premises or building (except that Costs that are incurred by reason
of the storage, use or disposal of Hazardous Materials by Tenant or any of its
agents, employees, contractors, licensees, invitees, affiliates, sublessees,
successors, assigns or other representatives shall be borne one hundred percent
(100%) by Tenant); and

 

31



--------------------------------------------------------------------------------

G.    insurance deductibles in excess of $25,000 per occurrence.

Section 18.4.    The Parking and Accommodation Areas included for the purpose of
this Article are those shown on Exhibit “B” outside of the building area.

Section 18.5.    Tenant shall have the right no more than once annually to
inspect the books and records of Landlord with respect to the operating and
other costs referred to in Article 11 and this Article 18. Such inspections
shall be completed in Landlord’s offices during normal business hours within one
hundred twenty (120) days after delivery of Landlord’s annual report for said
year setting forth such costs and shall be performed by a certified public
accountant employed by Tenant, and the cost thereof shall be paid by Tenant.
Tenant shall give Landlord no less than thirty (30) days’ advance written notice
of its intent to inspect. Tenant’s right to inspect is conditioned upon Tenant,
and Tenant’s accountant, executing and delivering to Landlord appropriate
confidentiality agreements acceptable to Landlord agreeing to keep the results
of any such inspection confidential. Upon completion thereof, Tenant shall
deliver a copy of the inspection report and accompanying data to Landlord.

ARTICLE 19 - Miscellaneous

Section 19.1.    Landlord and its designee shall have the right during
reasonable business hours and upon at least 24 hours’ prior notice to enter the
demised premises except restricted areas as established by or on behalf of the
Federal Government for security purposes (and in emergencies at all times with
no notice), (i) to inspect the same, (ii) for any purpose connected with
Landlord’s rights or obligations under this Lease and, (iii) for all other
lawful purposes. Any entry by Landlord and Landlord’s agents shall not impair
Tenant’s operations more than reasonably necessary and shall to the extent
practicable comply with Tenant’s reasonable security measures.

Section 19.2.    Tenant shall not be entitled to make repairs at Landlord’s
expense, and Tenant waives the provisions of Civil Code Sections 1941 and 1942
with respect to Landlord’s obligations for tenantability of the demised premises
and Tenant’s right to make repairs and deduct the expenses of such repairs from
rent.

Section 19.3.    This Lease shall be governed exclusively by the provisions
hereof and by the laws of the State of California as the same from time to time
exist. This Lease expresses the entire understanding and all agreements of the
parties hereto with each other and neither party hereto has made or shall be
bound by any agreement or any representation to the other party which is not
expressly set forth in this Lease. If any provision of this Lease shall be
invalid, unenforceable or ineffective for any reason whatsoever, all other
provisions hereof shall be and remain in full force and effect.

Section 19.4.    If Tenant should hold over with Landlord’s consent after the
demised term and any extension thereof as herein provided for, then such holding
over shall be construed as a tenancy from month to month at a rent equal to 125%
of that provided for under the last monthly rental of the principal term of this
Lease. In the event of Tenant’s holdover without Landlord’s consent (and without
prejudice to Landlord’s

 

32



--------------------------------------------------------------------------------

other remedies for such unlawful holdover), then the rent required to be paid
hereunder shall be doubled. In no event shall any provision hereof be deemed
Landlord’s consent permitting Tenant to retain possession of the demised
premises after the expiration of the demised term or earlier termination
thereof.

Section 19.5.    Tenant agrees to maintain all toilet and washroom facilities
within the demised premises in a neat, clean and sanitary condition.

Section 19.6.    Landlord covenants and agrees that Tenant, subject to the terms
and provisions of this Lease, on paying the rent and observing, keeping and
performing all of the terms and provisions of this Lease on its part to be
observed, kept and performed, shall lawfully, peaceably and quietly have, hold,
occupy and enjoy the demised premises during the demised term without hindrance
or ejection by any person lawfully claiming under or against the Landlord.

Section 19.7.    Subject to Article 6, the terms and provisions hereof shall be
construed as running with the land and shall be binding upon and inure to the
benefit of heirs, executors, administrators, successors and assigns of Landlord
and Tenant.

Section 19.8.

A.    Tenant shall promptly pay all sums of money with respect to any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant in, at or about the demised premises, or furnished to
Tenant’s agents, employees, contractors or subcontractors, that may be secured
by any mechanic’s, materialmen’s, supplier’s or other liens against the demised
premises or Landlord’s interest therein. In the event any such or similar liens
shall be filed, Tenant shall, within three (3) days of receipt thereof, give
notice to Landlord of such lien, and Tenant shall, within ten (10) days after
receiving notice of the filing of the lien, discharge such lien by payment of
the amount due to the lien claimant. However, Tenant may in good faith contest
such lien provided that within such ten (10) day period Tenant provides Landlord
with a surety bond from a company acceptable to Landlord, protecting against
said lien in an amount at least one and one-half (1-1/2) times the amount
claimed or secured as a lien or such greater amount as may be required by
applicable law; and provided further that Tenant, if it should decide to contest
such lien, shall agree to indemnify, defend and save harmless Landlord from and
against all costs arising from or in connection with any proceeding with respect
to such lien. Failure of Tenant to discharge the lien, or, if contested, to
provide such bond and indemnification, shall constitute a default under this
Lease and in, addition to any other right or remedy of Landlord, Landlord may,
but shall not be obligated, to discharge or secure the release of any lien by
paying the amount claimed to be due, and the amount so paid by Landlord, and all
costs and expenses incurred by Landlord therewith, including, but not limited
to, court costs and reasonable attorneys’ fees, shall be due and payable by
Tenant to Landlord forthwith on demand.

B.    At least fifteen (15) days before the commencement by Tenant of any
material construction or remodeling work on the demised premises, Tenant shall
give written notice thereof to Landlord. Landlord shall have the right to post
and maintain on the demised premises such Notices of Non-Responsibility, or
similar notices, provided for under applicable laws.

 

33



--------------------------------------------------------------------------------

Section 19.9.

A.    Tenant shall deposit with Landlord the amount of $250,000.00 in cash or in
the form of a Letter of Credit in strict accordance with the provisions of
Section 2.4 hereof (as applicable, the “Security Deposit”). The Security Deposit
shall be held by Landlord as security for the faithful performance of all the
terms of this Lease to be observed and performed by Tenant. The Security Deposit
shall not be mortgaged, assigned, transferred or encumbered by Tenant without
the written consent of Landlord and any such act on the part of Tenant shall be
without force and effect and shall not be binding upon Landlord.

Provided that (i) this Lease is in full force and effect, (ii) Tenant has
completed the Tenant Improvements pursuant to the provisions of this Lease and
the plans and specifications therefor as such have been approved by Landlord,
and (iii) Tenant is not in default under any of the terms, conditions and
covenants of this Lease beyond applicable notice and cure periods at the time of
giving Tenant’s written notices(s) described herein, and subject to the terms
and conditions set forth herein, (a) if Landlord is then holding a cash Security
Deposit in the amount of $250,000.00, Landlord shall return a portion of the
Security Deposit in the amount of One Hundred Thousand Dollars ($100,000.00)
within thirty (30) days after Tenant’s written request to Landlord (herein, the
“Tenant’s First Notice”), which Tenant’s First Notice may be given no earlier
than the first day of the twenty fifth (25th) full calendar month after the
commencement of the demised term of this Lease (and the Security Deposit to be
held by Landlord pursuant to the provisions herein shall be the amount of One
Hundred Fifty Thousand Dollars ($150,000.00)); and if Landlord is then holding a
Letter of Credit in the amount of $250,000.00 as the Security Deposit, then no
earlier than the first day of the twenty fifth (25th) full calendar month after
the commencement of the demised term of this Lease, Tenant may deliver to
Landlord a replacement Letter of Credit in the amount of $150,000.00, at which
time (provided the replacement Letter of Credit complies with the provisions of
Section 2.4) Landlord shall return the Letter of Credit in the amount of
$250,000.00 to Tenant or to the issuing bank; and (b) if Landlord is then
holding a cash Security Deposit, Landlord shall return an additional portion of
the Security Deposit in the amount of One Hundred Thousand Dollars ($100,000.00)
within thirty (30) days after Tenant’s written request to Landlord (herein, the
“Tenant’s Second Notice”), which Tenant’s Second Notice may be given no earlier
than the first day of the forty ninth (49th) full calendar month after the
commencement of the demised term of this Lease (and upon the return of the
amount of $100,000.00 to Tenant after Tenant’s First Notice and another
$100,000.00 after Tenant’s Second Notice, the Security Deposit to be held by
Landlord pursuant to the provisions herein shall be the amount of Fifty Thousand
Dollars ($50,000.00)); and if Landlord is then holding a Letter of Credit as the
Security Deposit, then no earlier than the first day of the forty ninth (49th)
full calendar month after the commencement of the demised term of this Lease,
Tenant may deliver to Landlord the amount of $50,000.00 in cash which shall be
held by Landlord as a Security Deposit pursuant to the provisions herein, and
Landlord shall return the Letter of Credit in Landlord’s possession to Tenant or
to the issuing bank.

 

34



--------------------------------------------------------------------------------

B.    If any of the rents herein reserved or any other sum payable by Tenant to
Landlord shall be overdue and unpaid beyond applicable notice and cure periods,
or should Landlord make payments on behalf of Tenant, or should Tenant fail to
perform any of the terms of this Lease within applicable notice and cure
periods, then Landlord may, at its option and without prejudice to any other
remedy which Landlord may have on account thereof, apply the entire Security
Deposit, or so much thereof as may be necessary, to compensate Landlord toward
the payment of rent or additional rent, loss, or damage sustained by Landlord
due to such breach on the part of Tenant, and Tenant shall forthwith upon demand
restore said Security Deposit to the original sum deposited. Any portion of said
Security Deposit remaining at the expiration of the demised term shall be
returned in full to Tenant at the end of the demised term.

C.    In the event of bankruptcy or other similar proceedings listed in
Article 14 hereof, the Security Deposit shall be deemed to be applied first to
the payment of rent and other charges due Landlord for all periods prior to the
filing of such proceedings.

D.    In the event Landlord delivers the Security Deposit to the purchaser of
Landlord’s interest in the demised premises, Landlord, after written notice to
Tenant of said delivery, shall be discharged from any further liability with
respect to the Security Deposit. This provision shall also apply to any
subsequent transferees.

Section 19.10.    All notices, statements, demands, requests, consents,
approvals, authorizations, offers, agreements, appointments or designations
hereunder by either party to the other shall be in writing and shall be
sufficiently given and served upon the other party if sent by United States
certified mail, return receipt requested, postage prepaid, or overnight courier
(provided a receipt is given), and addressed as follows:

If sent by mail to Tenant, the same shall be addressed to the Tenant at
                    or at such other place as Tenant may from time to time
designate by notice to Landlord.

If sent by mail to Landlord, the same shall be addressed to Landlord at Sixty
31st Avenue, San Mateo, California 94403-3404, or at such other place as
Landlord may from time to time designate by notice to Tenant.

Any such notice when sent by certified mail as above provided shall be deemed
duly served on the third business day following the date of such mailing. Any
such notice when sent by overnight courier as above provided shall be deemed
duly served on the first business day following the date of such mailing.

Section 19.11.    As used in this Lease and when required by the context, each
number (singular or plural) shall include all numbers, and each gender shall
include all genders; and unless the context otherwise requires, the word
“person” shall include corporation, firm or association.

Section 19.12.    In case of litigation with respect to the mutual rights,
obligations, or duties of the parties hereunder, the prevailing party shall be
entitled to reimbursement from the other party of all costs and reasonable
attorneys’ fees actually incurred.

 

35



--------------------------------------------------------------------------------

Section 19.13.    Each term and each provision of this instrument performable by
Tenant shall be construed to be both a covenant and a condition.

Section 19.14.    Except as otherwise expressly stated, each payment provided
herein to be made by Tenant to Landlord shall be in addition to and not in
substitution for the other payments to be made by Tenant to Landlord.

Section 19.15.    Time is and shall be of the essence of this Lease and all of
the terms, provisions, covenants and conditions hereof.

Section 19.16.    The Tenant warrants that it has not had any dealings with any
realtor, broker, or agent in connection with the negotiation of this Lease
excepting only Newmark Cornish & Carey, whom Landlord agrees to pay whatever
commission may be due. Each party agrees to hold the other harmless from any
cost, expense or liability for any compensation, commissions or charges claimed
by any realtor, broker, or agent with respect to this Lease and/or the
negotiation thereof with whom the other party has or purportedly has dealt.

Section 19.17.    Tenant agrees that its interest in this Lease shall be
subordinate to any mortgage, deed of trust and/or other security indenture
hereafter placed upon the demised premises and to any and all advances made or
to be made thereunder and to the interest thereon made and all renewals,
replacements, and extensions thereof, but nothing herein contained shall be
deemed to alter or limit Tenant’s rights as set forth in Section 19.6. Tenant
shall, at the request of Landlord or any mortgagee, trustee or holder of any
such security instrument, execute in writing an agreement subordinating its
rights under this Lease to the lien of such mortgage, deed of trust and/or other
security indenture. If any mortgagee, trustee or holder of such security
instrument elects to have the Tenant’s interest in this Lease superior to any
such instrument by notice to Tenant, then this Lease should be deemed superior
to the lien of any such mortgage, deed of trust or security indenture whether
this Lease was executed before or after said mortgage, deed of trust and/or
security indenture.

Section 19.18.    Landlord reserves the right during the last six months of the
demised term of this Lease or the last six months of any extension hereof to
enter the property during normal working hours for the purpose of showing the
demised premises (except restricted areas established by, or on behalf of, the
Federal Government for security purposes) to prospective tenants or purchasers
and to place signs (for the last year) on the demised premises advertising the
property for lease or sale.

Section 19.19.    The following terms as used in this Lease shall have the
following meaning:

A.    “Unavoidable Delay” means any prevention, delay or stoppage due to
strike(s), lockout(s), labor dispute(s), act(s) of God, inability to obtain
labor or materials or reasonable substitutes therefor, governmental
restrictions, governmental regulations, governmental controls, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other
conditions or causes beyond the reasonable control of the party obligated to
perform.

 

36



--------------------------------------------------------------------------------

Section 19.20.    Tenant shall at any time during the demised term, within ten
(10) days after written notice from Landlord, execute, acknowledge and deliver
to Landlord or, at Landlord’s request, Landlord’s mortgagee, an estoppel
certificate in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the rent and other charges are paid in advance, if any,
(ii) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults, if any,
are claimed, and (iii) ratifying and certifying any such other matters as may
reasonably be requested. Any such certificate may be conclusively relied upon by
any prospective purchaser or encumbrancer of the demised premises. Tenant’s
failure to deliver such certificate within such time shall be conclusive upon
Tenant that this Lease is in full force and effect, without modification except
as may be represented by Landlord; that there are no uncured defaults in
Landlord’s performance, and that not more than one month’s rent has been paid in
advance.

Section 19.21.    As an inducement to Tenant to lease the demised premises from
Landlord, and subject to the provisions hereof, in consideration of Tenant
performing its obligations as set forth in this Lease, Landlord agrees to
provide to Tenant the lesser of (i) the amount of Seven Hundred Eighty Thousand
Eight Hundred Forty Dollars ($780,840.00) or (ii) an amount equal to the actual
costs of the design and construction of the Tenant Improvements referenced in
Section 3.2 hereof which are performed by Tenant within the initial twenty four
(24) months of the demised term hereof (the lesser amount being the
“Inducement”), payable to Tenant in installments based on costs incurred to date
as follows:

A.    the first installment and each subsequent installment of the Inducement
(up to an amount equal to ninety percent (90%) of that portion of the Inducement
applicable to a given phase of the Tenant Improvement work) will be payable
within thirty (30) days after all of the following conditions have been met:
(i) the Lease has been executed and delivered by the parties and is in full
force and effect; (ii) Tenant is not in default beyond applicable notice and
cure periods under the terms of the Lease, including without limitation
Section 19.8 hereof; (iii) Tenant has accepted delivery of the demised premises
and commenced construction of the Tenant Improvements in accordance with the
Landlord-approved plans and specifications therefor; (iv) Tenant has expended no
less than the amount so requested with respect to the Tenant Improvements in the
demised premises performed pursuant to Tenant’s plans as approved by Landlord
and has provided Landlord with paid invoices, cancelled checks, contracts and
other appropriate documentation to support and substantiate the cost of the
Tenant Improvements and amounts actually expended by Tenant (including
applicable AIA documents); (v) Tenant has provided Landlord with lien releases
from Tenant’s general contractor(s), suppliers, materialmen, and all
subcontractors who have done work on the demised premises to date, and no liens
have been filed; and (vi) Tenant has provided Landlord with a written request
therefor. Such requests shall be made not more often than once per calendar
month.

 

37



--------------------------------------------------------------------------------

B.    the final ten percent (10%) of that portion of the Inducement applicable
to a given phase of the Tenant Improvement work will be payable within thirty
(30) days after all of the following conditions are satisfied: (i) Tenant has
satisfied, and continues to satisfy, the conditions contained in subparagraph
(a) above; (ii) Tenant has completed the phase of the Tenant Improvements for
which reimbursement has been requested in accordance with the Landlord-approved
plans and specifications therefor and has provided Landlord with a copy of the
building permit for the Tenant Improvements (if any) properly signed off by the
government body having jurisdiction thereof; (iv) Tenant has, within ten days
after the Tenant Improvements have been completed, recorded a Notice of
Completion in the San Mateo County Recorder’s Office and has provided Landlord
with a copy thereof (and if Tenant does not record a Notice of Completion in the
San Mateo County Recorder’s Office within said ten day period, then the final
ten percent (10%) of the Inducement shall not be paid to Tenant prior to a date
which is ninety (90) days after the completion of the Tenant Improvements); (v)
Tenant has provided Landlord with final unconditional lien releases from
Tenant’s general contractor(s), suppliers, materialmen, and all subcontractors
who have done work on the demised premises, and no liens have been filed;
(vi) Tenant’s Architect has provided Landlord with a statement certifying and
warranting that the demised premises have been constructed in complete
compliance with the mutually approved plans and specifications; (vii) Tenant is
in occupancy of the demised premises and conducting its business therein;
(viii) Tenant has commenced the payment of base rent to Landlord; (ix) Tenant
has advised Landlord in writing of Tenant’s actual cost of the Tenant
Improvements including all necessary back-up documentation to substantiate the
actual cost thereof, including copies of paid invoices, cancelled checks,
contracts (including applicable AIA documents) and other appropriate
documentation to support and substantiate said costs; and (x) Tenant has
provided Landlord with a written request therefor. If any of the above
conditions has not been met, or if Tenant does not provide Landlord with a
written request for the Inducement or any portion thereof, within two (2) years
after the date of this Lease, or in the event this Lease terminates prior to the
date that the entire Inducement has been paid to Tenant, then Landlord shall
have no obligation to pay the Inducement or such unpaid portion thereof.

The Inducement described above shall not exceed Tenant’s actual costs of the
design and construction of the Tenant Improvements incurred in accordance with
plans approved by Landlord and may include cabling and construction of building
improvements (including flooring and paint) but the Inducement shall not include
costs for Tenant’s fixtures, furniture, signage, equipment, inventory or other
personal property (collectively, “Tenant’s Fixtures”).

In the event Tenant abandons the demised premises during the demised term of
this Lease, or if this Lease terminates early as a result of Tenant’s default,
then Tenant shall immediately repay Landlord the unamortized portion of said
Inducement determined from the date of such abandonment or termination until the
scheduled expiration of the demised term, without limiting any of Landlord’s
other rights and remedies contained in this Lease.

 

38



--------------------------------------------------------------------------------

In the event Tenant has fulfilled the requirements set forth above and Landlord
fails to pay any installment of the foregoing Inducement when due, then Tenant
may provide written notice of such failure to Landlord (herein, “Tenant’s notice
of failure”). In the event Landlord fails to make any such payment within thirty
(30) days after Tenant’s notice of failure, then Tenant may offset the base rent
thereafter due by Tenant under the Lease in the amount of the portion of said
Inducement which remains unpaid by Landlord to Tenant. Tenant’s right to offset
contained herein shall be Tenant’s sole and exclusive remedy for Landlord’s
failure to pay any installment of the Inducement as provided herein.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this instrument.

 

TENANT:     LANDLORD: ADICET BIO, INC.,     DAVID D. BOHANNON ORGANIZATION, a
Delaware corporation     a California corporation By:  

/s/ Aya Jakobovits

    By:  

/s/ Scott E. Bohannon

  President       Senior Vice President By:  

/s/ Aya Jakobovits

    By:  

/s/ Ernest Lotti Jr.

  Secretary       Secretary

 

40